          Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 1 of 64




Matthew M. Lavin, Esq. (pro hac vice forthcoming)
Wendy A. Mitchell, Esq. (CA SBN 158553)
NAPOLI SHKOLNIK, PLLC
5757 W. Century Boulevard, Suite 680
Los Angeles, CA 90045
(212) 397-1000 / Fax (646) 843-7603

Attorneys for Plaintiffs and Putative Class


                           UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


PACIFIC RECOVERY SOLUTIONS d/b/a                   Case No.:
WESTWIND RECOVERY, MIRIAM
HAMIDEH PHD CLINICAL                               CLASS ACTION COMPLAINT
PSYCHOLOGIST INC. d/b/a PCI
WESTLAKE CENTERS, BRIDGING THE                     JURY TRIAL DEMANDED FOR ALL
GAPS, INC., SUMMIT ESTATE INC. d/b/a               ISSUES SO TRIABLE
SUMMIT ESTATE OUTPATIENT, on behalf
of themselves and all others similarly situated,

       Plaintiffs,

       vs.

CIGNA BEHAVIORAL HEALTH, Inc. a
Minnesota Corporation, and VIANT, INC., a
Nevada corporation,

       Defendants.




                      PRS, et al. v. CIGNA, et al. – CLASS ACTION COMPLAINT
            Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 2 of 64




                                     TABLE OF CONTENTS
 1
 2   Table of Contents                                                            i
     Introductory Statement                                                       1
 3
      Usual, Customary, and Reasonable Rate                                       2
 4    Intensive Outpatient Program Treatment                                      4
      Illegal Health Claim Re-Pricing                                             5
 5    The Alliance of Cigna and Viant                                             7
 6   Jurisdiction and Venue                                                       12
     The Parties                                                                  13
 7   General Allegations                                                          14
 8    The Defendants’ Roles and Responsibilities with Respect to Claims           14
      UCR Reimbursement of IOP Providers                                          15
 9    Cigna and Viant’s Improper Pricing                                          17
      Cigna and Viant’s False Representations of UCR Reimbursement                19
10
      The Viant Grift                                                             21
11    The Harm Caused to the Plaintiffs and Class                                 23
      Out of Network Providers                                                    24
12    Plaintffs’ Allegations                                                      26
13        Westwind Recovery                                                       26
          PCI Westlake Centers                                                    28
14        Bridging the Gaps                                                       30
          Summit Estate Outpatient                                                32
15
     Class Action Allegations                                                     34
16
      The Plaintiff Class                                                         34
17    Rule 23(a)                                                                  34

18        Numerosity                                                              34
          Commonality                                                             34
19        Typicality                                                              36
          Adequacy                                                                36
20
      Rule 23(b)                                                                  37
21    The Cigna-Viant Enterprise                                                  38
22   CAUSES OF ACTION                                                             41
      I.a. Violation of California Business & Professions Code §§ 17200 et seq.   41
23
      II. Intentional Misrepresentation/Fraudulent Inducement
24        On Behalf Plaintiffs and the Class Against Cigna and Viant              45
25    III. Negligent Misrepresentation
           On Behalf Plaintiffs and the Class Against Cigna and Viant             47
26    IV. Civil Conspiracy
27        On Behalf Plaintiffs and the Class Against Cigna and Viant              48
      V. Breach of Oral and/or Implied Contract
28       On Behalf Plaintiffs and the Class Against Cigna                         49

                                                  i
                        PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
           Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 3 of 64




 1    VI. Promissory Estoppel
          On Behalf Plaintiffs and the Class Against Cigna and Viant            51
 2    VII. Violations of RICO: 18 U.S.C. § 1962(c)
 3       On Behalf Plaintiffs and the Class Against Cigna and Viant             52

 4    VIII. Violations of Section One of the Sherman Act
         On Behalf Plaintiffs and the Class Against Cigna and Viant             58
 5
 6   Jury Trial Demand                                                          60
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 ii
                        PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 4 of 64




 1                                  CLASS ACTION COMPLAINT

 2          Plaintiffs Pacific Recovery Solutions d/b/a Westwind Recovery, Miriam Hamideh PhD

 3   Clinical Psychologist Inc. d/b/a PCI Westlake Centers, Bridging the Gaps, Inc., Summit Estate

 4   Inc. d/b/a Summit Estate Outpatient, bring this action on behalf of themselves and all other

 5   similarly situated out-of-network behavioral health providers (collectively, the “Plaintiffs”) that

 6   provide Intensive Outpatient Program treatment (“IOP”) in the United States, against defendants

 7   Cigna Behavioral Health, Inc., (“Cigna”) and Viant, Inc. (“Viant”) and allege the following:

 8                                 INTRODUCTORY STATEMENT

 9          1.       Plaintiffs, Pacific Recovery Solutions d/b/a Westwind Recovery, Miriam

10   Hamideh PhD Clinical Psychologist Inc. d/b/a PCI Westlake Centers, Bridging the Gaps, Inc.,

11   Summit Estate Inc. d/b/a Summit Estate Outpatient, (collectively “Plaintiffs”) file this class

12   action on behalf of themselves and all those similarly situated out-of-network behavioral health

13   providers that provide IOP treatment services in the United States (the “Plaintiff Class”) and

14   whose claims have been systematically underpriced and/or underpaid by Cigna and/or Viant.

15          2.       Each of the Plaintiffs is a behavioral healthcare provider that treats patients

16   suffering from mental health and/or substance use disorder. Each of the Plaintiffs is a duly

17   licensed, accredited provider in their respective state of residence. For every claim at issue, the

18   patients possessed active policies of insurance that United sold, underwrote, and/or administered.

19   Plaintiffs provided “Intensive Outpatient Program” (“IOP”) treatment services to the patients.

20   IOP services are widely recognized an essential, critical component of effective treatment of

21   mental health and substance use disorder treatment.

22          3.       Prior to treatment, each of the Plaintiffs confirmed with United that the patient

23   had active coverage and benefits for out of network IOP treatment services and that the claims

24   would be paid at a specified rate. For all the claims at issue here, United represented that the

25   claims would be paid at a percentage of the Usual, Customary, and Reasonable rate (“UCR”

26   rate). In reliance upon that representation, Plaintiffs agreed to treat United’s insureds and timely

27   submitted accurate bills.

28

                                                      1
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 5 of 64




 1                                      FACTUAL BACKGROUND

 2                                 Usual, Customary, and Reasonable Rate

 3           4.       UCR rates are a fixture of the managed care payment system in the United States.

 4   When doctors, hospitals or other healthcare providers are out of network and do not have

 5   contracts with health insurance companies, the insurers must decide how much to pay. Generally,

 6   private insurers claim to reimburse out-of-network providers at UCR rates.

 7           5.       The United States’ Centers for Medicare Services (CMS), defines UCR as: “[t]he

 8   amount paid for a medical service in a geographic area based on what providers in the area

 9   usually charge for the same or similar medical service.” 1

10           6.       Insurance policies do not always cover services for out-of-network, non-

11   contracting providers. Premiums for insurance plans that do provide out-of-network coverage,

12   called Preferred Provider Organization (PPO) plans, are substantially more expensive than

13   Health Maintenance Organization (HMO”) or Point of Service (POS) plans that only reimburse

14   in-network or contracting providers.

15           7.       Consumers choose to pay higher premiums for PPO plans because they value the

16   freedom to choose their providers.

17           8.       Most commercial insurance companies claim their PPO policies will pay out of

18   network providers UCR rates for covered services.

19           9.       Cigna provides two standard methodologies by which it claims to calculate its

20   applicable UCR rates. defines as the Maximum Reimbursable Charge (“MRC”). Cigna either

21   MRC I, or MRC II.

22           10.      Cigna describes MRC I reimbursement calculations as:
                      [A] data base compiled by FAIR Health, Inc. (an independent non-profit
23                    company) is used to determine the billed charges made by health care
24                    professionals or facilities in the same geographic area for the same
                      procedure codes using data. The maximum reimbursable amount is then
25                    determined by applying a percentile (typically the 70th or 80th percentile)
                      of billed charges, based upon the FAIR Health, Inc. data. For example, if
26
27
     1
      Healthcare.gov “Usual Customary or Reasonable” https://www.healthcare.gov/glossary/UCR-usual-customary-
28   and-reasonable/ (accessed March 20, 2020)

                                                         2
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 6 of 64




                     the plan sponsor has selected the 80th percentile, then any portion of a
 1                   charge that is in excess of the 80th percentile of charges billed for the
 2                   particular service in the same relative geographic area (as determined using
                     the FAIR Health, Inc. data) will not be considered in determining
 3                   reimbursement and the patient will be fully responsible for such excess. 2
 4
             11.     Cigna describes MRC II reimbursement calculations as:
 5
 6                   a schedule of charges established using a methodology similar to that used
 7                   by Medicare to determine allowable fees for services within a geographic
                     market or at a particular facility. The schedule amount is then multiplied by
 8                   a percentage (110%, 150% or 200%) selected by the plan sponsor to
                     produce the MRC. In the limited situations where a Medicare-based amount
 9                   is not available (e.g., a certain type of health care professional or procedure
10                   is not covered by Medicare or charges relate to covered services for which
                     Medicare has not established a reimbursement rate), the MRC is determined
11                   based on the lesser of: the health care professional or facility's normal
                     charge for a similar service or supply; or the MRC Option I methodology
12                   based on the 80th percentile of billed charges.3
13
14           12.     For each of the claims at issue here Cigna reported that it would reimburse

15   patients and/or their assignees at either UCR rates under the MRC I or MRC II calculation

16   methodologies, or based on rates charged by similar providers in a similar geographic area. In

17   fact, Cigna relied on none of these methods. In the case of most mental health and substance use

18   disorder IOP treatment, which does not have a correlating Medicare reimbursement rate, MRC

19   I and MRC II pricing methodology are functionally the same. For ease of reference, this

20   complaint uses the term “UCR” to include both of Cigna’s above reimbursement methodologies,

21   because MRCI and MRCII are merely methods by which Cigna ultimately calculates UCR. This

22   complaint alleges that Cigna used neither purported methodology to calculate rates for any of

23   the underlying patient claims at issue here.

24           13.     Insureds and beneficiaries depend on insurers’ good faith calculation of UCR

25   rates, because they are responsible for the difference between what their healthcare provider

26
27           2
              https://my.cigna.com/public/legal_disclaimer.html (last visited March 8, 2020)
             3
             https://static.cigna.com/assets/chcp/resourceLibrary/clinicalReimbursementPayment/medicalClinicalRei
28   mburseO utOfNetwork.html (last visited March 9, 2020)

                                                          3
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 7 of 64




 1   charges and what their insurance company pays for services. Where, as here, UCR calculation

 2   methodology leads to unreasonably low reimbursements to providers, they bear the expense of

 3   insurers’ bad faith calculations.

 4                                 Intensive Outpatient Program Treatment

 5           14.     Intensive Outpatient Programs (“IOPs”) are an important tool in traditional

 6   behavioral health treatment. IOP is a non-residential, semi-structured level of care that is

 7   typically rendered pursuant to a schedule that allows patients to reintegrate into society by

 8   returning to work, school, and other functions of daily life. Often, IOP programs are designed to

 9   be a support system for patients reintegrating into society from higher, more structured levels of

10   care, such as residential inpatient treatment and partial hospitalization programs.

11           15.     Cigna describes Intensive Outpatient Program (IOP) services as those rendered

12   in a structured treatment that teaches how to manage stress and cope with emotional and

13   behavioral issue, including include group, individual, and family therapy. According to Cigna,

14   IOP treatment involves frequent visits (usually three to five days per week), takes about three to

15   four hours of treatment per day, and often lasts four to six weeks. Cigna states that IOP treatment

16   is structured so patients can continue with their normal daily routines and provides support from

17   the program and social support from other people in the program. 4

18           16.     The American Society of Addiction Medicine (“ASAM”), classifies Intensive

19   Outpatient Programs as ASAM Level of Care 2.1. Services may be delivered in any appropriate

20   setting that meets state licensure or certification requirements. According to ASAM, IOP care is

21   rendered by a team of appropriately credentialed addiction treatment professionals including

22   counselors, psychologists, social workers, addiction-credentialed physicians, and program staff,

23   many of whom have cross-training to aid in interpreting mental disorders and deliver intensive

24   outpatient services. Services are typically offered for at least 9 hours per week. The goal of IOP

25   treatment is to provide a support system including medical, psychological, psychiatric,

26   laboratory, and toxicology. Elements of IOP treatment include counseling, educational groups,

27
             4
               See: Cigna.com “Levels of Mental Health Care” https://www.cigna.com/individuals-families/health-
28   wellness/mental-health-care, (Last accessed March 19, 2020);

                                                         4
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 8 of 64




 1   occupational and recreational therapy, psychotherapy, Medication Assisted Treatment (“MAT”),

 2   motivational interviewing, enhancement and engagement strategies, family therapy, or other

 3   skilled treatment services.5

 4              17.     The ASAM guidelines are widely recognized by addiction treatment

 5   professionals and courts as representative of industry best practices. 6 Plaintiffs render care

 6   pursuant to ASAM standards which include and surpass those required by Cigna.

 7                                          Illegal Health Claim Re-Pricing

 8              18.     Despite promising to pay rates based upon UCR, Cigna did not pay UCR amounts

 9   for any of the patient claims at issue in this litigation. Instead, Cigna engaged Viant, a third-party

10   “repricer”, to “negotiate” drastically reduced reimbursements. While Cigna issued, underwrote,

11   and/or administered every health insurance plan at issue in the present litigation, Viant

12   determined the reimbursement rate for every underpaid claim in the present litigation, and that

13   rate was not derived from a calculation of UCR.

14              19.     Cigna then paid the claims at the reduced Viant amount. This reduced amount

15   was not agreed to by any Plaintiff and does not reflect the UCR. Viant reduced the payment rates

16   so much below the UCR rate that patients were often liable for more than ninety percent of the

17   cost of their care.

18              20.     Cigna and Viant colluded to illegally withhold these out-of-network benefits. The

19   difference between the amount Cigna should have paid and the amount that it did pay often ran

20   into the tens, and sometimes hundreds, of thousands of dollars per patient. These are amounts

21   that Cigna unjustly retained and used to pay a kick-back to Viant for its role in the underpayment

22   enterprise. Consequently, Cigna and Viant unjustly retains tens of millions, or more despite

23   Cigna’s public commitment to “make honest commitments and consistently honor those

24   commitments… [d]eliver on [their] promises... [to] have the courage to acknowledge mistakes

25   and do whatever is needed to address them.7”

26
                5
               See: Medicaid Innovation Accelerator Program, “Overview of Substance Use Disorder (SUD) Care
27   Clinical Guidelines: A Resource for States Developing SUD Delivery System Reforms,” pp 7, 8, April 2017;
                6
28   7
         https://www.unitedhealthgroup.com/about/mission-values.html (last visited March 12, 2020)

                                                             5
                                 PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 9 of 64




 1              21.     Every claim at issue in this litigation is for IOP behavioral health treatment,

 2   including mental health and/or substance use disorder services, that Cigna was required to pay

 3   at the UCR rate. Every patient policy provided coverage for out-of-network benefits for mental

 4   health and substance use disorder treatment at the UCR rate. All the claims were sent to Viant

 5   by Cigna for repricing instead of payment at the UCR rate. Every claim was subsequently

 6   arbitrarily, and capriciously underpriced by Viant using an improper and illegal methodology.

 7   Cigna provided financial incentives to Viant that encouraged the illegal and improper

 8   methodology and then underpaid the claims based on the illegal and improper methodology.

 9              22.     This occurred because, after receiving treatment, Plaintiffs’ claims for their

10   patients’ treatment were submitted to Cigna for payment according to the out of network rate as

11   communicated to Plaintiffs in an initial Verification of Benefits (“VOB”) call. It was

12   communicated that Plaintiffs would be reimbursed at the UCR. Generally, Cigna describes UCR

13   rates as “based on what other health care professionals in the relevant geographic areas or regions

14   charge for their services.8”

15              23.     Cigna, however, does not use its own purported methodology to calculate

16   reimbursement rates. Instead of paying UCR, Cigna contracted with Viant to “negotiate”

17   reimbursement rates with providers. For years, Cigna and Viant have systematically failed to

18   properly price the claims according to UCR and have systematically concealed this failure

19   through misrepresentations about pricing and payment methods to their members.

20              24.     Essentially, United is attempting to recreate the Ingenix grift that resulted in the

21   largest settlements the healthcare industry had ever seen. In that scam, insurers like Cigna

22   contracted with Ingenix, using their systems and databases, to determine reimbursement rates

23   that were found to be well below UCR and used deeply flawed methodologies. Andrew Cuomo,

24   then New York’s attorney general and now its governor, said of the Ingenix databases, “[t]he

25   lack of accuracy, transparency, and independence surrounding Cigna’s process for setting a

26   ‘reasonable and customary rate’ is astounding… the inherent problems with the data it is using

27
     8
         https://www.uhc.com/legal/information-on-payment-of-out-of-network-benefits (last visited March 9, 2020)
28

                                                             6
                                 PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 10 of 64




 1   clearly demonstrate a broken reimbursement system designed to rip off patients and steer them

 2   towards in-network-doctors that cost the insurer less money. 9”

 3           25.     The Ingenix litigation resulted in a $350 million-dollar class settlement

 4   agreement for underpaid claims. It also required insurers to finance an objective database of

 5   reimbursements upon which patients and insurers nationally could rely on. The settlement

 6   required the insurance companies to underwrite the new database, the “Fair Health” database,

 7   with $95 million dollars, it did not require them to use it. Instead of using the FAIR health

 8   database for the IOP treatment services at issue here, Cigna replaced Ingenix with Viant.

 9           26.     This drive is a direct result of Cigna’s “cost containment” policies that have been

10   in place since at least 2005. In or around 2005, Payment Accuracy Solutions, a division of

11   Ingenix, secretly began targeting healthcare providers solely because they were out of network

12   and had charges deemed to be too high by Cigna.

13           27.     After the Ingenix litigation, Cigna could no longer cheat out of network providers

14   out of payments for claims as it had been doing and found a way to achieve indirectly what it

15   could no longer do directly. It found Viant, a third party repricer.

16                                     The Alliance of Cigna and Viant

17           28.     Cigna is required to price and pay claims for mental health and substance abuse

18   disorder treatment services in parity with medical services under the Paul Wellstone and Pete

19   Domenici Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA or “Parity Act”).

20   The Final Rules adopted for the Parity Act state “[t]he Departments did not intend that plans and

21   issuers could exclude intermediate levels of care covered under the plan from MHPAEA's parity

22   requirements…Plans and issuers must assign covered intermediate mental health and substance

23   use disorder benefits to the existing six benefit classifications in the same way that they assign

24   comparable intermediate medical/surgical benefits to these classifications.” 78 FR 68240

25   (November 13, 2013). The intensive outpatient program (IOP) treatment services at issue here

26
27   9
       New York State Office of the Attorney General, Cuomo Announces Industry-wide Investigation in Health
     Insurers; Fraudulent Reimbursement Scheme, February 13, 2008: https://ag.ny.gov/press-release/2008/cuomo-
28   announces-industry-wide-investigation-health-insurers-fraudulent (last visited March 6, 2020).

                                                        7
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 11 of 64




 1   are “intermediate services” under the Rule. Id. The MHPAEA’s implementing regulations,

 2   conspicuously, do not permit plans to classify treatment settings strictly as hospital or non-

 3   hospital, in recognition of the existence of intermediate levels of care such as IOP.

 4          29.      Here, Plaintiffs and Class members treated tens of thousands of patients suffering

 5   from addiction and mental illness with IOP treatment services. Each and every claim at issue in

 6   this litigation has not been paid in parity with medical services. Cigna and Viant refuse to even

 7   disclose what intermediate medical/surgical services equate to IOP for purposes of parity.

 8          30.      For every claim at issue in this litigation, prior to accepting a patient for treatment,

 9   the Plaintiffs and Class members contacted Cigna at the number on the back of the members’

10   health insurance cards, verified the patients’ out-of-network benefits, asked and were told that

11   these benefits were paid at UCR rates, and either obtained prior authorization or were told by

12   Cigna that no prior authorization was required before rendering IOP services.

13          31.      Plaintiffs and the Class provided services based on these representations.

14   Plaintiffs and the Class, as out of network facilities, relied on Cigna’s representations of coverage

15   in admitting patients. Cigna is now bound to honor these representations. Cigna has not done so.

16   Cigna, through collusion with Viant, has violated these responsibilities and duties through the

17   systematic underpricing of claims, and the systematic cover-up of their collusion.

18          32.      All of these claims are payment disputes; none of these claims are coverage

19   disputes.

20          33.      Cigna is the largest health insurer in the country, and each year processes

21   hundreds of thousands, or more, of claims. Cigna employs Viant to “reprice” claims from

22   providers who are “out-of-network.”

23          34.      While not every claim submitted by a patient is repriced by Viant, there is a

24   disturbing increase in Cigna’s use of Viant to reprice IOP claims using Viant across the country

25   at rates that are a fraction of those that Cigna had previously been paying for out-of-network IOP

26   services.

27          35.      Every claim at issue here was sent by Cigna to Viant for Viant, a third party, to

28   reprice at a substantially lower rate than Cigna had been paying. No Plaintiff has an agreement

                                                        8
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 12 of 64




 1   of any sort with Viant that permits Viant to determine their reimbursement rate.

 2           36.    During the VOB call, none of the Plaintiffs were told by Cigna that their claims

 3   could be subject to third-party pricing by Viant. Plaintiffs relied on this representation in

 4   choosing to admit their patients.

 5           37.    The IOP pricing and payment rates that Viant “offered” to Plaintiffs is no more

 6   than a con. Cigna directs the pricing that Viant “offers” as a “negotiation” for payment and states

 7   to both patients and providers that the offered amount is based on UCR rates.

 8           38.    In reality, Cigna has hidden “cost containment” policies that underlie its contracts

 9   with Viant and provide financial incentives for Viant to “negotiate” at rates well below the UCR

10   rate.

11           39.    The rates that Viant offers in its “negotiations” for IOP treatment are determined

12   with no relationship to the UCR rate. For instance, there is no reimbursement variation based on

13   provider location. During the “negotiation,” Viant claims that the rate it offers is based on the

14   UCR for the provider’s geographic location; however, it beggars belief that the UCR for Silicon

15   Valley, CA is the same as it is, for example, in Altoona, PA and Paris, TX.

16           40.    While purporting to consider geographic area, Viant is, in fact, “negotiating” at

17   the essentially the same flat, low rate across the entire country. Despite having access to a wealth

18   of charge data for hundreds of thousands, or more, of claims, Cigna and Viant do not price and

19   pay IOP claims according to legitimate UCR calculation methodologies.

20           41.    Instead, Cigna has made the financial decision that claims are to be paid at levels

21   designed to drive out-of-network providers out of business. Cigna does this because out-of-

22   network providers cost Cigna more.

23           42.    Viant is employed by Cigna, not the Plaintiffs, the Class, or any individual

24   provider receiving IOP services. They receive financial incentives that are essentially kick-backs

25   for every dollar they “save” Cigna from paying on IOP claims.

26           43.    Cigna does not transmit plan terms or language to Viant when it has Viant reprice

27   out-of-network claims. Cigna’s contract with Viant is independent of individual members’ plans

28   and blind and ignorant as to any individual plan or plan terms.

                                                      9
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 13 of 64




 1          44.     Viant has no defense or excuse for claiming to “negotiate” on behalf of the

 2   Plaintiffs and the Class when it has no knowledge of the actual plans’ terms. Cigna, the drafter

 3   of the plans, chooses not to send the plan terms to Viant.

 4          45.     Cigna never told the Plaintiffs or their patients that their claims were subject to

 5   third party repricing until after they entered into a binding contract in reliance on Cigna’s

 6   representations during the VOB call. Cigna and Viant’s caused underpayments to Plaintiffs that

 7   often amounted to tens of thousands of dollars, or more, per patient.

 8          46.     Viant is the face of these “negotiations” and the tool for Cigna’s underpayment.

 9   When patients or providers contact Viant seeking UCR, Viant claims it has offered UCR. It has

10   not offered UCR, it has offered an amount it represents as UCR that is actually the product of a

11   secret, proprietary database and/or pricing method.

12          47.     Viant refuses to provide any transparency into the methodology used to arrive at

13   their UCR. This refusal is because the rates are not based on UCR.

14          48.     Upon information and belief, Viant receives a base rate and maximum rate from

15   Cigna for IOP treatment when Cigna transfers a claim to Viant. This base rate is well below UCR

16   and is applied, with minimal variation, nationwide. The maximum rate is the small amount that

17   Cigna permits Viant to ‘negotiate’ up to.

18          49.     Upon information and belief, Viant does not receive any plan terms or language

19   when Cigna transmits a claim to it for repricing.

20          50.     Upon information and belief, Viant earns its profits from Cigna by paying no

21   more than the initial rate or as little as possible over it because if Viant were ‘settle’ at the ‘up

22   to’ amount, it would earn nothing for that claim. Cigna then uses Viant’s ‘negotiated’ rate to

23   underpay for treatment, and Viant gets its cut of the graft.

24          51.     Cigna and Viant both know that they are not offering and/or paying the UCR rates

25   as required under the terms of Patients’ insurance policies. Cigna and Viant are aware that the

26   costs of underpayment are borne by the very patients from whom Cigna collects inflated

27   premiums.

28          52.     Viant, through written and oral correspondence, represents to IOP providers that

                                                      10
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 14 of 64




 1   it has authority to negotiate on behalf of the Patients. When Viant does this, it has no knowledge

 2   of the patients’ plan terms or language and has no knowledge of the agreement between the

 3   provider and the patient.

 4           53.     Despite having no access to plan terms, Viant represents to providers that it has

 5   authority to negotiate with them based on plan terms. Further, the providers have no way to

 6   contest Viant’s assertions with Cigna as Cigna no longer handles or processes the claim once it

 7   has sent the claim to Viant.

 8           54.     While the exact number of patients who have relapsed and providers who have

 9   been forced out of business as a result of these practices is unknown, a substantial number of

10   lives and livelihoods have been lost in furtherance of corporate profits and executive bonuses.

11           55.     Cigna and Viant both know that they are not offering and/or paying the UCR as

12   required and that the Plaintiffs and Class are being underpaid for IOP services. Cigna and Viant

13   have both made false representations regarding UCR and payment of claims through the United

14   States mail and wire services to the Plaintiffs, the Class, and the patients.

15           56.     United and Viant have fraudulently represented that they accurately and

16   appropriately offered and paid the UCR as the actual amount owed by them for the IOP services

17   provided.

18           57.     Viant, through written and oral correspondence, represented to Plaintiffs that it

19   was authorized to negotiate on the patient’s behalf. When Viant does this, it has no knowledge

20   of the patient’s plan’s terms or language, and has no knowledge of the agreement between the

21   provider and the patient. Despite having none of this information, Viant still represented to the

22   Plaintiffs that it had authority to negotiate with them. Further, the Plaintiffs had no way to contest

23   Viant’s assertions with Cigna as Cigna no longer handled or processed the claim once it had sent

24   the claim to Viant.

25           58.     The contractual arrangement Viant has is with Cigna and Viant is paid for every

26   dollar it “saves” Cigna, even if those “saved” dollars are at the expense of treatment providers.

27           59.     Cigna and Viant each represent to the provider that the other is responsible for

28   reimbursement rates, claiming that there is some mythical, proprietary database that determines

                                                      11
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 15 of 64




 1   the UCR for the IOP claims. These claims are represented as being in “parity” with their

 2   corresponding medical/surgical claims. However, no information regarding this database is ever

 3   provided, and the “parity” medical/surgical procedures are never disclosed. There is a reason

 4   Cigna and Viant refuse to discuss details of the database: it does not exist. In fact, Cigna and

 5   Viant use references to the “database” as a smokescreen to hide the fact that the sole

 6   consideration in claims pricing is profit.

 7           60.     Cigna’s unreasonably low payments leave patients, who are recovering drug

 8   addicts and mentally ill persons, with liability for the cost of care the reasonably believe is

 9   covered. Plaintiffs make every effort to recover unpaid amounts, first from Cigna, then from

10   patients. As a result of Cigna and Viant’s collusion, however, the Plaintiffs and those similarly

11   situated are left bearing the cost of the care they provide. Meanwhile, Cigna and Viant reap the

12   benefits of shirking their responsibilities to pay fair reimbursements.

13           61.     IOP providers across the country, including the named Plaintiffs, have been

14   harmed by the Cigna’s failure to properly pay for IOP services that were provided to Cigna’s

15   members.

16                                    JURISDICTION AND VENUE

17           62.     Plaintiffs are residents of diverse jurisdictions, and the amount in controversy

18   exceeds $5,000,000. This Court has subject matter jurisdiction over this action pursuant to 28

19   U.S.C. § 1332(d) as the matter in controversy exceeds the sum or value of $5,000,000, exclusive

20   of interest and costs, and is a class action where at least one member of a class of plaintiffs is a

21   citizen of a State different from any defendant.

22           63.     The claims asserted involve matters of interstate and national interest, and the

23   claims at issue arise under Federal Law.

24           64.     This court has personal jurisdiction over Defendants because Cigna and/or its

25   subsidiaries maintain offices and transact business across the State of California, including at

26   corporate offices within this jurisdiction. Cigna transacts business in California in such volume

27   that it is at home in this jurisdiction, and subject to the personal jurisdiction of this court.

28           65.     This court has personal jurisdiction over Viant because Viant and/or its

                                                       12
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 16 of 64




 1   subsidiaries transact business so frequently and with such regularity in Northern California that

 2   they avail themselves to the protections of California’s laws, are at home in this jurisdiction, and

 3   subject to the personal jurisdiction of this court.

 4           66.     This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(b),

 5   and 18 U.S.C. § 1965, because a substantial part of the events or omissions giving rise to the

 6   claims alleged herein occurred in this Judicial District, and because one or more of the

 7   Defendants conducts a substantial amount of business in this Judicial District.

 8                                             THE PARTIES

 9           67.     Plaintiff, Pacific Recovery Solutions d/b/a Westwind Recovery (“Westwind”), is

10   a California Limited Liability Company and a duly licensed behavioral health treatment provider

11   with a primary place of business at 7966 Beverly Blvd Suite 200, Los Angeles, CA 90048.

12           68.     Plaintiff, Miriam Hamideh PhD Clinical Psychologist Inc. d/b/a PCI Westlake

13   Centers (“PCI Westlake”), is a California corporation and a duly licensed behavioral health

14   treatment provider with a primary place of business 37794 La Baya Dr. # 201, Westlake Village,

15   CA 91362.

16           69.     Plaintiff Bridging the Gaps, Inc. (“BTG”), is Virginia corporation and a duly

17   licensed behavioral health treatment provider with a primary place of business at 31 South

18   Braddock Street, Winchester, VA 22601.

19           70.     Plaintiff, Summit Estate Inc. d/b/a Summit Estate Outpatient (“Summit”), is a

20   California corporation and duly licensed behavioral health treatment provider with a primary

21   place of business at 20640 3rd Street suite 350, Saratoga, CA 95070.

22           71.     Defendant Cigna is a Minnesota corporation with its principal place of business

23   at 11095 Viking Drive, Suite 350, Eden Prairie, MN 55344.

24           72.     Cigna manages behavioral health services for Cigna Corporation. It is responsible

25   for administration and payment of claims for behavioral services covered under health plans

26   Cigna underwrites and administers.

27           73.     Defendant Viant is a Nevada corporation with its principle place of business

28   located at 535 East Diehl Road Suite 100 Naperville, IL 60563.

                                                      13
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 17 of 64




 1          74.     Defendant Viant is a wholly owned subsidiary of Viant Holdings, Inc. Viant

 2   Holdings, Inc. is a wholly owned subsidiary Multiplan, Inc. Multiplan Inc., is a New York

 3   Corporation with its principle place of business located at 115 5 th Avenue, New York, NY 10003.

 4          75.     The true names and capacities of the defendants sued herein as Does are unknown

 5   to Plaintiffs at this time, and Plaintiffs therefore sue such defendants by such fictitious names.

 6   Plaintiffs are informed and believe that the Does are those individuals, corporations and/or

 7   businesses or other entities that are also in some fashion legally responsible for the actions,

 8   events and circumstances complained of herein, and may be financially responsible to Plaintiffs

 9   for the services they have provided, as alleged herein. The Complaint will be amended to allege

10   the Does’ true names and capacities when they have been ascertained.

11          76.     Plaintiffs are unaware of the true names and capacities, whether corporate,

12   associate, individual, partnership or otherwise of defendants Does 1 through 25, inclusive, and

13   therefore sues such defendants by fictitious names. Patients will seek leave of the Court to amend

14   this complaint to allege their true names and capacities when ascertained.

15                                      GENERAL ALLEGATIONS

16                 The Defendants’ Roles and Responsibilities with Respect to Claims

17          77.     United is one of the nation’s largest health insurers. As a health insurer, Cigna, is

18   responsible for administering and issuing payments for healthcare services provided to their

19   members.

20          78.     Every claim at issue in this litigation has been underpaid by Cigna and overpaid

21   by the Plaintiffs and the Class.

22          79.     None of the claims have been denied. As none of the claims have been denied,

23   the issue presented here is one of payment and not one of coverage.

24          80.     Every plan at issue in this litigation was obligated to pay out-of-network IOP

25   claims at the UCR rate. The UCR for IOP services should reflect the prevailing charge amongst

26   similar providers in a similar geographic area.

27          81.     Every plan at issue in this litigation that requires the UCR rate to reflect the

28   prevailing charge among similar providers in a similar geographic area.

                                                       14
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 18 of 64




 1            82.   Cigna has contracted with Viant without receiving the approval or consent of any

 2   patient or provider. Cigna contracts with Viant solely to lower the amount that Cigna pays for

 3   out-of-network IOP claims.

 4            83.   No Plaintiff or class member is a party to this agreement or privy to its terms.

 5            84.   The payment owed for each claim at issue is the objectively calculated UCR rate

 6   for IOP services in the relevant geographic area, plus interest.

 7            85.   An agreement to pay and accept payment based upon UCR is established to

 8   between Plaintiffs, the Class, and Cigna prior to any services being rendered to the patients.

 9            86.   Cigna has contracted with Viant for the purpose of underpaying claims.

10            87.   Viant does not have a contract or agreement with any Plaintiff or Class member

11   relating to the payment of IOP claims for Cigna.

12            88.   Viant does not have any independent agreement or contract with any patient that

13   authorizes Viant to negotiate on their behalf, interfere with the contract between a patient and a

14   provider, and that would allow Viant incur a balance bill on the patient’s behalf.

15            89.   Cigna and Viant have never made the terms of their agreement known to any

16   Plaintiff or Class member.

17            90.   Upon information and belief, Cigna pays Viant for every dollar that it “saves”

18   Cigna.

19            91.   Upon information and belief, Viant’s representatives that “negotiate” with

20   providers receive compensation that is directly tied to the amount of money that is ‘saved’ for

21   each claim.

22            92.   Cigna does not and has not disclosed its relationship with Viant to any Plaintiff

23   or Class member prior to a patient receiving IOP services.

24                                UCR Reimbursement of IOP Providers

25            93.   In this litigation, every patients’ plan covered the treatment they received. The

26   issue is of underpayment of benefits, not coverage of claims for benefits.

27            94.   Plaintiffs and the Class do not have contractual relationships with Cigna. They

28   are out of network providers.

                                                     15
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 19 of 64




 1            95.    Plans which offer coverage for out-of-network services, including IOP services,

 2   are marketed to prospective members and groups as benefiting them with the freedom and

 3   flexibility to choose their health care providers regardless of network status. These plans charge

 4   members higher premiums or contributions in exchange for this purported freedom of choice.

 5            96.    Cigna has received out-of-network IOP claims for many years, providing a wealth

 6   of data more than sufficient to make a reasonably informed determination of UCR rates.

 7            97.    Cigna purports      to   use   standardized,   empirically     determined,   pricing

 8   methodologies to arrive at UCR amounts. Yet, Cigna ignores this data and uses Viant to set

 9   arbitrary, capricious and unreasonably low reimbursement rates. This practice is even more

10   baffling given the legacy of the Ingenix litigation. Cigna employs Viant to deceive patients and

11   providers and underpay claims.

12            98.    Similarly, Viant receives the billed charges amount from Cigna, other insurers,

13   and/or the Plaintiffs and the Class, and has done so for many years, acquiring a wealth of charge

14   data that would allow it to see the prevailing rates of and charges for IOP services within the

15   same geographical market at around the same time.

16            99.    For every claim at issue in this litigation, Cigna has represented to the Plaintiffs

17   and the Class that the patients’ IOP treatment will be paid at the UCR. This representation was

18   a lie.

19            100.   For decades, commercial payors, including Cigna, have purported to reimburse

20   for out-of-network services according to the UCR rates. Reimbursement at UCR rates is so well-

21   established that some states, including California, require certain health plans to reimburse out-

22   of-network services at rates using criteria that parallel the industry-standard for determining

23   UCR. See, e.g., 28 C.C.R. § 1300.71(a)(3)(B) (referring to prevailing provider rates charged in

24   the general geographic area in which the services were rendered); Fla. Stat. Ann. § 641.513(5)

25   (referring to “usual and customary provider charges” for similar services in the community

26   where the services were provided). Because the industry standard traditionally has been for

27   reimbursement according to the UCR, out-of-network providers and their patients reasonably

28   expect claims to be reimbursed based on UCR.

                                                     16
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 20 of 64




 1            101.   This understanding and usage was further confirmed during the initial VOB and

 2   authorization calls between Plaintiffs and Cigna.

 3                                 Cigna and Viant’s Improper Pricing

 4            102.   Cigna has contracted with Viant to systematically underpay IOP claims at rates

 5   well below the UCR.

 6            103.   Cigna and Viant systematically concealed and continue to conceal their

 7   underpayment scheme, including through material misrepresentations, omissions, and

 8   misleading statements about pricing and payment methods.

 9            104.   Despite both Cigna’s and Viant’s access to a wealth of provider charge data,

10   Cigna and Viant arrive at reimbursement rates based solely on arbitrary, profit-oriented rate

11   setting practices.

12            105.   Upon information and belief, Cigna provides Viant with a benchmark maximum

13   reimbursement rate. Each day, Viant representatives are tasked with sealing a negotiation for the

14   lowest possible percentage of that rate. The lowest rate achieved is then shared amongst all Viant

15   representatives, to act as the replacement benchmark. Viant’s compensation is a function of how

16   little they agree to pay as a percentage of Cigna’s provide ceiling rate.

17            106.   This arbitrary, competitive underpricing bears no resemblance to the methods of

18   claims pricing that Cigna claims to use. Instead, Cigna’s and Viant’s scheme deprives plan

19   participants of meaningful insurance coverage for the IOP services received, in direct

20   contravention of the terms of their insurance plans.

21            107.   It is arbitrary, capricious, and improper for Cigna and Viant to use any method

22   for establishing reimbursement rates other than the UCR methodologies specified in Plaintiffs’

23   plans.

24            108.   Cigna has a duty to pay Plaintiffs’ claims at a legitimate UCR rate.

25            109.   Despite this duty, for every claim at issue, when Cigna receives the claim

26   requesting payment, Cigna sends the claim to Viant via an Electronic Data Interchange (“EDI”)

27   instead of issuing payment as is its duty under the terms of the policy.

28            110.   The EDI provides an automated transfer of data in a specific format between

                                                     17
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 21 of 64




 1   Cigna and Viant that Cigna sends to Viant for third party repricing and negotiations.

 2            111.   Upon information and belief, Viant receives no individual plan terms or language

 3   in the EDI process or at any other time from Cigna.

 4            112.   Upon information and belief, Cigna sends a repriced rate in the EDI that

 5   represents the maximum that Viant is authorized to negotiate up to in the repricing and

 6   negotiation process.

 7            113.   The rate is not revealed or told by Cigna to Patients, providers, or plan sponsors.

 8            114.   Upon information and belief, after receiving the EDI, Viant sends a proposed

 9   payment for claims it receives to the provider who rendered the services that are the subject of

10   the claim.

11            115.   This was the start of Viant’s “negotiation” with Plaintiffs.

12            116.   Viant, in its correspondence, reports that the payment offer is based on UCR rates,

13   plan terms, or other independent bases. This representation, as Viant and Cigna well know, is

14   false.

15            117.   Upon information and belief, the payment offer, as derived from Viant’s “facility

16   review program” is actually the lowest payment amount that a Viant representative convinced a

17   provider accept the previous day.

18            118.   Upon information and belief, when Viant made their “offers” to Plaintiffs, they

19   also sent a “patient advocacy letter” (“PAD” letter) to the patient, claiming to represent the

20   patient in a negotiation to reduce the billed amount.

21            119.   This PAD letter is not treated by either Cigna or Viant as an EOB and does not

22   comply with the requirements of an EOB under ERISA and its implementing legislation.

23            120.   When Plaintiffs or patients attempted to contact Cigna to dispute or challenge

24   Viant’s unreasonable reimbursement rates, Cigna refused to further handle or process the claim.

25            121.   Neither Viant nor Cigna treated these claims, disputes of underpayment, as

26   “appeals” of an adverse benefit determination.

27            122.   Upon information and belief, Viant’s contract with Cigna provides a small

28   amount that Viant is permitted to offer over and above the initial underpayment (the “up to”);

                                                      18
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 22 of 64




 1   however, Viant’s compensation is directly tied to the amount below this authorized amount that

 2   they are able to compel provider to accept in satisfaction of services the patients received.

 3          123.    Upon information and belief, Viant receives no compensation from Cigna for

 4   negotiations that settle at the “up to” amount.

 5          124.    Neither Viant nor Cigna will affirmatively disclose how the rate that they offer to

 6   pay is determined, claiming various, unsupported and undocumented privileges.

 7          125.    Viant although in contractual privity with Cigna, can point to no document that

 8   permits it to “negotiate” on behalf of the Patients and to interfere with the contract between the

 9   Plaintiffs and Cigna and the contract between Plaintiffs and their patients.

10          126.    Viant cannot do so because it does not possess authority from the patients to

11   represent them.

12          127.    It is clear that neither Cigna or Viant’s methods are based on a review of the

13   prevailing or competitive charges for similar healthcare services by similar types of providers

14   within the same geographical area at the time.

15          128.    It is arbitrary, capricious, improper, and a breach of plan terms for Cigna to pay

16   reimbursement rates other than a true UCR arrived at under a fair methodology.

17                  Cigna and Viant’s False Representations of UCR Reimbursement

18          129.    Provider Plaintiffs and the Class have provided out-of-network IOP treatment

19   services to patients with insurance plans administered by Cigna all of which have out-of-network

20   benefits that require Cigna to pay claims at the UCR.

21          130.    Prior to providing any treatment services to patients, the Plaintiffs and the Class

22   contacted Cigna to verify benefits, verify that benefits will be paid at UCR rates, and obtain any

23   authorizations necessary to provide treatment.

24          131.    Plaintiffs and the Class were not in possession of any individual patient’s policy

25   when these calls were made and relied upon the representations of Cigna’s agents in their

26   decision to provide treatment.

27          132.    The harms being inflicted on Plaintiffs by Cigna and Viant are typical of those

28   being suffered by members of the Class.

                                                       19
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 23 of 64




 1          133.    Patients treated by the Plaintiffs and the Class expected their health plans to

 2   accurately and appropriately pay for their treatment based on UCR rates.

 3          134.    Prior to admitting any patient, or providing any service, Plaintiffs contacted Cigna

 4   via the number on the back of the prospective patient’s insurance card.

 5          135.    On that phone call, Plaintiffs verified that active coverage, out of network benefits,

 6   and that claims will be reimbursed at UCR rates.

 7          136.    Plaintiffs have no additional information to rely on when making admissions

 8   decisions. They are wholly dependent upon accurate representations from Cigna.

 9          137.    In response to Plaintiffs inquiries about benefits and payment for out-of-network

10   IOP services, Cigna, in each claim at issue here, verified the member’s out-of-network benefits

11   and stated that the benefits were paid at UCR rates.

12          138.    In reliance on Cigna’s misrepresentations, Plaintiffs admitted Cigna’s insureds

13   for treatment, provided treatment, and timely submitted bills.

14          139.    At all relevant times, Plaintiffs submitted the appropriate claim forms for payment

15   to Cigna. The claim forms include information such as the type of service, the coding for the

16   service, the fact that Plaintiffs are assignees of the member benefits, and other information by

17   which the claim can be processed and paid. The claim form also includes Plaintiffs’ billed

18   charges. These bills are submitted on industry standard forms, commonly known as Uniform

19   Billing (“UB”) forms.

20          140.    For Alcohol and other substance abuse IOPs, the HCPCS 2016 code is H0015

21   described as “Alcohol and/or drug services; intensive outpatient (treatment program that operates

22   at least 3 hours/day and at least 3 days/week and is based on an individualized treatment plan),

23   including assessment, counseling; crisis intervention, and activity therapies or education.” One

24   unit of service equals three hours of therapy in a single day, and appropriate clinical

25   documentation is usually required. The four-digit revenue code 0906 for intensive outpatient

26   services, chemical dependency is used for billing purposes.

27          141.    For mental health IOPs, the HCPCS 2016 code for mental health IOP sessions is

28   S9480, described as “Intensive outpatient psychiatric services, per diem.” For this service, a

                                                      20
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 24 of 64




 1   billing code of 0905 for intensive outpatient psychiatric services is used.

 2           142.     For each claim at issue here, Plaintiffs submitted compliant, clean claims in

 3   keeping with industry practices for the services provided.

 4           143.     After processing Plaintiffs’ claims, Cigna should have issued payment to

 5   Plaintiffs.

 6           144.     Cigna did not follow this well-established industry procedure in processing the

 7   claims at issue.

 8           145.     Instead, having entered a “cost containment” contract with Viant, unknown to the

 9   Plaintiffs, Cigna sent the claims to Viant knowing and intending that they would underpay the

10   claims at rates well below the UCR rate.

11                                              The Viant Grift

12           146.     Despite being told that their claims would be paid at UCR rates and were not

13   subject to third party repricing, Plaintiffs were underpaid at well below UCR rates from Cigna

14   based on Viant’s underpricing of claims.

15           147.     The Plaintiffs only become aware of Viant’s involvement in their claims after

16   IOP services had been provided and they were notified by Viant that they would be negotiating

17   the patients’ bills.

18           148.     Nowhere in correspondence from Viant to Plaintiffs does it state or show that

19   Viant was authorized to negotiate on the patient’s behalf.

20           149.     Despite being asked thousands of times, or more, by Plaintiffs and others, no

21   Viant representative has ever been able to point to any document that allows Viant to negotiate

22   on behalf of patients.

23           150.     Viant’s contract is with Cigna. Their contract provides monetary incentives for

24   Viant to reduce the amount Cigna pays on out-of-network claims. These incentives in no way

25   consider the balance bills that the patients subsequently face and that many of those balance bills

26   remain unpaid.

27           151.     These unpaid balances are monies that Cigna has unjustly retained and shared

28   with Viant as a kick-back.

                                                       21
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 25 of 64




 1          152.     Viant makes affirmative representations in its correspondence purporting to show

 2   that Plaintiffs accepted the “negotiated” payment amount despite none of the Plaintiffs in this

 3   litigation having done so.

 4          153.     None of the Plaintiffs accepted Viant’s unreasonably low payment offers and did

 5   not agree to waive the patient’s responsibility.

 6          154.     All Viant’s correspondence is made without Viant being in possession of any

 7   patient’s plan terms or language.

 8          155.     Viant, without authority, interferes with the contractual agreements between

 9   Plaintiffs and their patients as well as the contractual agreement between patients and Cigna to

10   which they are a third-party beneficiary.

11          156.     Every IOP provider relevant to this litigation is a non-participating, out-of-

12   network provider with Cigna.

13          157.     Every IOP provider entered into a contract with their patients prior to admission

14   whereby each patient agreed to be liable for the difference between the amount the treating

15   provider billed, and the amount Cigna reimbursed.

16          158.     Both the providers and the patients entered into their bilateral contract and were

17   induced to do so based Cigna’s representation that is would pay providers at the UCR rate.

18          159.     Viant has and had no right or authority to intervene as a third-party to this contract.

19          160.     Further, when the Plaintiffs did eventually receive an EOB from Cigna, the EOB

20   did not show that it was an adverse benefit determination. The only indication of the

21   underpayment on the EOB is in the remark code section that mentions, but does not explain, that

22   Viant was used to reprice the claim.

23          161.     Refusing to accept Viant’s ‘negotiation,’ Plaintiffs had no alternative but to

24   balance bill their patients for the amounts that they are owed as the result of the massive

25   underpayment.

26          162.     Should providers fail to balance bill, Cigna would like claim that they were no

27   longer responsible for payment of the claims as the Plaintiffs waived the bill.

28          163.     Even though the providers do not accept the low “negotiated” amounts, this is

                                                        22
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 26 of 64




 1   still the amount paid by Cigna. Viant still receives payment when the amount paid by Cigna is

 2   below the “up to” amount given by Cigna.

 3                              The Harm Caused to the Plaintiffs and Class

 4           164.    All the claims at issue here were underpaid to Plaintiffs and the Class. These are

 5   all claims for which out-of-network benefits for IOPs are meant to be paid at amounts based on

 6   the UCR rate. It is a breach of Cigna’s contractual and statutory obligations for Cigna and/or

 7   Viant to calculate out-of-network benefits using any method that does not adequately compare

 8   charges of similarly situated providers in the same geographic area at the time.

 9           165.    Cigna and Viant are required to use fair and transparent procedures in pricing and

10   paying out-of-network IOP claims. As described supra, the do not.

11           166.    As a result, Cigna has systematically underpaid the Plaintiffs and the Class since

12   the beginning of the claims period for the present litigation.

13           167.    UCR calculations are supposed to be based on the neutral, objective, and

14   transparent methodology as set forth in Cigna’s own explanation of its reimbursement policies.

15           168.    Cigna and Viant did not base pricing and payments based on comparable

16   providers’ IOP charges, or upon any other objective, neutral or reasonable calculation rate.

17           169.    Cigna contracted with Viant to proffer a justification for systematic

18   underpayment. As a result, the Cigna and Viant drastically underpriced and underpaid the claims

19   to the detriment of the Plaintiffs.

20           170.    Cigna intentionally led Plaintiffs and the Class to believe that benefits were

21   determined based on a UCR rate.

22           171.    As alleged above, when Plaintiffs contacted Cigna to verify out-of-network

23   benefits during the pre-admission VOB calls, Cigna routinely represented that benefits were

24   available at a UCR rate and never stated that the claims would be subject to repricing by Viant.

25           172.    Plaintiffs then agreed to provide services and receive payment from Cigna at the

26   UCR rate.

27           173.    Despite Cigna’s representations during this process, Cigna failed to pay Plaintiffs

28   at the UCR rate, and instead improperly priced the Plaintiffs’ claims using Viant based on

                                                     23
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 27 of 64




 1   arbitrary, capricious, and improper methodologies.

 2           174.    Furthermore, the communications from Cigna and Viant represented that benefits

 3   were in fact determined based on the UCR rate are clear lies to the Plaintiffs, the patients, and,

 4   when applicable, to plan sponsors.

 5           175.    At no point have Cigna or Viant disclosed their pricing methodologies and

 6   continue to refuse to do so as they are not based on a proper calculation of UCR.

 7           176.    At all relevant times, Cigna and Viant used improper methodologies to

 8   systematically underprice and underpay the true market rates of services rendered by Plaintiffs.

 9           177.    These improper methodologies were not disclosed by Cigna or Viant prior to

10   treatment services being rendered. Their details were deliberately kept off limits to their own

11   members and the Plaintiffs who provided healthcare services. This has caused harm to both

12   Plaintiffs and their patients.

13           178.    Plaintiffs suffered direct harm by incurring expenses to provide services and are

14   forced into the position of incurring further expenses seeking correct reimbursement from Cigna

15   and Viant.

16           179.    Plaintiffs and their patients reasonably expected that Cigna’s health insurance,

17   which allegedly gave patients the freedom to choose out-of-network providers, would properly

18   calculate and pay out-of-network benefits in a meaningful way.

19           180.    When Cigna and Viant breached their obligations to cause claims to be paid fairly,

20   patients were suddenly saddled with financial liability for tens of thousands of dollars in

21   unexpected, unjustified medical expenses.

22           181.    For all of the claims at issue in this litigation, the patients were unable pay Cigna’s

23   shortfall and left Plaintiffs to effectively subsidize Cigna and Viant’s enterprise.

24           182.    In this way, Plaintiffs and the Class are harmed by having to bear the cost of the

25   undercompensated care.

26                                        Out of Network Providers

27           183.    The Plaintiffs are “out-of-network” or “non-participating” providers who had no

28   preferred provider contracts or other “in-network” or “participating provider” written contracts

                                                       24
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 28 of 64




 1   with Cigna or Viant.

 2              184.    A large percentage of behavioral healthcare providers in this country are out-of-

 3   network when compared to other types of healthcare providers.

 4              185.    Recent studies have indicated that the proportion of outpatient facility services

 5   for behavioral healthcare that are provided out-of-network are up to 5.8 times higher than those

 6   for medical or surgical services.10

 7              186.    The reasons for this are two-fold. First, with many payors/insurers, including

 8   Cigna, the contracted rates offered to behavioral healthcare providers are so meager that many,

 9   like the Plaintiffs herein, cannot afford to offer services at the rates set by payors. While there

10   are advantages that can attach to being an in-network provider, simple economics dictate that

11   providers cannot afford to offer services for rates that are significantly below the costs required

12   to provide them. For illustration, in-network primary care medical providers are often paid as

13   much as 22% higher rates than behavioral healthcare providers. 11

14              187.    Second, behavioral healthcare providers are often told that the “network is full”

15   and that they cannot join a network, even if they are willing to accept rates that sometimes pay

16   less than Medicaid rates. The massive increase in need for behavioral services as a result of the

17   current opioid and mental health crises has created a large increase in claims. Insurers, including

18   Cigna, have attempted to limit their claims experience by denying providers entry to their

19   preferred networks, thereby reducing the number of claims they receive, particularly from

20   subscribers with in-network managed care health plans, such as HMO’s.

21              188.    This creates a dearth of in-network behavioral health providers, particularly for

22   mental health and addiction services, where available in-network resources are often difficult or

23   impossible to find when needed.

24              189.    For providers that can go in-network, the tradeoff for reduced payments is the

25
26   10
       Stephen P. Melek, Daniel Perlman, & Stoddard Davenport, Addiction and mental health vs. physical health:
     Analyzing disparities in network use and provider reimbursement rates, Milliman Research Report (Dec. 2013),
27   https://www.milliman.com/uploadedFiles/insight/2017/NQTLDisparityAnalysis.pdf
28   11
          Milliman Research Report, supra.

                                                         25
                                PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 29 of 64




 1   steering of patients to their practices or facilities by the payors and payment within specified

 2   contractual timeframes. The Plaintiffs here were given no such advantages.

 3          190.    Since no other relationship exists between out-of-network providers and insurers,

 4   to properly determine whether to provide behavioral health services to a patient, the practice of

 5   out-of-network providers is to obtain a prior oral promise and assurance of payment at a specific

 6   rate from the insurance company before delivering services. This happens during verification of

 7   benefits calls between the provider and the payor. Based upon the representations regarding

 8   payment on that call, the provider either agrees or declines to render services to the patient.

 9          191.    Where the terms of payment quoted by the insurer are unsatisfactory, a behavioral

10   healthcare provider will make other payment arrangements with the patient assist the patient in

11   seeking services elsewhere.

12                                         Plaintffs’ Allegations

13          192.    The following are specific allegations relating to the manner in which Cigna

14   improperly engaged with Viant to cause improper pricing and payment of services provided by

15   Plaintiffs to Cigna’s insureds:

16                                          Westwind Recovery

17          193.    Plaintiff, Westwind, was established in 2016 and is licensed to provide IOP

18   behavioral health treatment, and other related services, by the California Department of

19   Healthcare Services, and is accredited by the Joint Commission on Accreditation of Healthcare

20   Organizations (“JCAHO”).

21          194.    Westwind has treated more than 10 patients for whom claims for payment of IOP

22   services were repriced by Viant. Prior to the admission of each of these patients, to determine

23   the rate of payment and decide whether to provide treatment, Westwind followed identical

24   procedures. For each of these patients, Westwind verified that the patient had active coverage

25   by contacting Cigna at the number listed on the back of the patient’s insurance ID card. For all

26   patients whose claims are at issue here, Cigna’s representative stated that the patient’s benefits

27   paid 70% - 90% of UCR for out of network IOP services until the patients’ out of pocket cost

28   sharing responsibilities had been met. Once these amounts, which included the patient’s

                                                     26
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 30 of 64




 1   deductible and co-insurance, were met, Cigna would pay claims at 100% of UCR. Based upon

 2   these promises of payments at the quoted rates, Westwind admitted the patients into IOP

 3   treatment. In practically every instance, to assure payment at the maximum amount of 100% of

 4   UCR, all patients satisfied their out of pocket cost-sharing responsibilities soon upon admission

 5   to treatment, so all claims should have been paid at 100% of UCR.

 6          195.    Cigna never mentioned that these patient claims would be subject to re-pricing

 7   by Viant. In fact, Cigna represented the exact opposite. Westwind was told specifically on the

 8   above-mentioned verification call that the patient’s claims would not be subject to repricing by

 9   Viant. Westwind, and the behavioral health industry as a whole, have been aware of Cigna’s

10   and Viant’s illegal repricing grift for some time, and know to ask about it on verification calls

11   and to avoid patients with claims that might be subject to repricing by Viant, and to help those

12   patients find other treatment options. For every patient relevant, Westwind was told that Viant

13   would not be involved in pricing these patient claims. Westwind cannot afford to provide

14   services to patients at the below market rates priced by Viant. Westwind would not have admitted

15   patients to treatment whose claims were subject to Viant pricing.

16          196.    At the time of admission of every patient relevant, both Westwind and Cigna

17   understood that Westwind was offering to treat the patient in exchange for reimbursement at

18   nothing less than the rates quoted on the verification call. Westwind and Cigna understood that

19   UCR rates were traditionally equivalent to 100% of Westwind’s billed charges. This is because

20   Westwind determines billed charges based on prevailing industry prices in the geographic area

21   where Westwind’s facility is located.      Westwind has a well-established reputation in the

22   community for providing high levels of care and charged for services on par with other

23   behavioral healthcare providers in the same area of expertise. Cigna patient claims that are not

24   sent to Viant typically pay 100% of billed charges.

25          197.    After providing IOP treatment, Westwind submitted timely claims for

26   reimbursement to Cigna. To Westwind’s surprise, in direct contradiction to what Westwind had

27   been promised on the verification call, Cigna did not pay the claims according to the rates agreed

28   to on the verification call. Instead, the claims were suddenly and without warning routed by

                                                    27
                           PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 31 of 64




 1   Cigna to Viant. Despite Westwind’s immediate protest and objection and refusal to accept any

 2   payment less than what was quoted on the verification call, Viant’s pricing resulted in electronic

 3   partial payments that, in sum, averaged only 11% of billed charges. Westwind has not been paid

 4   the remaining 89% of the billed amounts owed to them. Westwind is now forced to send

 5   substantial balance bills to behavioral health patients, most of whom are attempting to rebuild

 6   lives after years of addiction. Few, if any, of the balance bills are ever paid by patients, leaving

 7   Westwind damaged in the amount of 89% of its billed charges.

 8          198.    Cigna and Viant’s scheme has left Westwind unpaid for years’ worth of IOP

 9   services. Cigna and Viant have caused Westwind to be underpaid at least $177,317.45.

10          199.    Westwind has exhausted all administrative remedies available, including more

11   than two appeals, and has made all reasonable efforts to receive proper payment or have the

12   claims reprocessed by Cigna and properly paid. None of these efforts have been successful.

13                                         PCI Westlake Centers

14          200.    Plaintiff, PCI Westlake, was established in 2015. PCI Westlake is licensed to

15   provide IOP behavioral health treatment, and other related services, by the California

16   Department of Healthcare Services of, and is accredited by JCAHO.

17          201.    Since 2015, PCI Westlake has treated more than 9 Cigna patients for whom

18   claims for payment of IOP services were repriced by Viant. Prior to the admission of each of

19   these patients, to determine the rate of payment and decide whether to provide treatment, PCI

20   Westlake followed identical procedures. For each of these patients, PCI Westlake verified that

21   the patient had active coverage by contacting Cigna at the number listed on the back of the

22   patient’s insurance ID card. For all patients whose claims are at issue here, Cigna’s representative

23   stated that the patient’s benefits paid 70% - 90% of UCR for out of network IOP services until

24   the patients’ out of pocket cost sharing responsibilities had been met. Once these amounts, which

25   included the patient’s deductible and co-insurance, were met, Cigna would pay claims at 100%

26   of UCR. Based upon these promises of payments at the quoted rates, PCI Westlake admitted the

27   patients into IOP treatment. In practically every instance, to assure payment at the maximum

28   amount of 100% of UCR, all patients satisfied their out of pocket cost-sharing responsibilities

                                                     28
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 32 of 64




 1   soon upon admission to treatment, so all claims should have been paid at 100% of UCR.

 2          202.    Cigna never mentioned that these patient claims would be subject to re-pricing

 3   by Viant. In fact, Cigna represented the exact opposite. PCI Westlake was told specifically on

 4   the above-mentioned verification call that the patient’s claims would not be subject to repricing

 5   by Viant. PCI Westlake, and the behavioral health industry as a whole, have been aware of

 6   Cigna’s and Viant’s illegal repricing grift for some time, and know to ask about it on verification

 7   calls and to avoid patients with claims that might be subject to repricing by Viant, and to help

 8   those patients find other treatment options. For every patient relevant, PCI Westlake was told

 9   that Viant would not be involved in pricing these patient claims. PCI Westlake cannot afford to

10   provide services to patients at the below market rates priced by Viant. PCI Westlake would not

11   have admitted patients to treatment whose claims were subject to Viant pricing.

12          203.    At the time of admission of every patient relevant, both PCI Westlake and Cigna

13   understood that PCI Westlake was offering to treat the patient in exchange for reimbursement at

14   nothing less than the rates quoted on the verification call. PCI Westlake and Cigna understood

15   that UCR rates were traditionally equivalent to 100% of PCI Westlake’s billed charges. This is

16   because PCI Westlake determines billed charges based on prevailing industry prices in the

17   geographic area where PCI Westlake’s facility is located. PCI Westlake has a well-established

18   reputation in the community for providing high levels of care and charged for services on par

19   with other behavioral healthcare providers in the same area of expertise. Cigna patient claims

20   that are not sent to Viant typically pay 100% of billed charges.

21          204.    After providing IOP treatment, PCI Westlake submitted timely claims for

22   reimbursement to Cigna. To PCI Westlake’s surprise, in direct contradiction to what PCI

23   Westlake had been promised on the verification call, Cigna did not pay the claims according to

24   the rates agreed to on the verification call. Instead, the claims were suddenly and without warning

25   routed by Cigna to Viant. Despite PCI Westlake’s immediate protest and objection and refusal

26   to accept any payment less than what was quoted on the verification call, Viant’s pricing resulted

27   in electronic partial payments that, in sum, averaged only 14% of billed charges. PCI Westlake

28   has not been paid the remaining 86% of the billed amounts owed to them. PCI Westlake is now

                                                     29
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 33 of 64




 1   forced to send substantial balance bills to behavioral health patients, most of whom are

 2   attempting to rebuild lives after years of addiction. Few, if any, of the balance bills are ever paid

 3   by patients, leaving PCI Westlake damaged in the amount of 86% of its billed charges.

 4          205.    Cigna and Viant’s scheme has left PCI Westlake unpaid for years’ worth of IOP

 5   services. Over the years, Cigna and Viant have caused PCI Westlake to be unpaid at least

 6   $238,108.22.

 7          206.    PCI Westlake has exhausted all administrative remedies available, including

 8   more than two appeals, and has made all reasonable efforts to receive proper payment or have

 9   the claims reprocessed by Cigna and properly paid. None of these efforts have been successful.

10                                           Bridging the Gaps

11          207.    Plaintiff, BTG, was established in 2001. BTG is licensed to provide IOP

12   behavioral health treatment, and other related services, by the California Department of

13   Healthcare Services, and is accredited by JCAHO.

14          208.    Since 2015, BTG has treated more than 21 patients for whom claims for payment

15   of IOP services were repriced by Viant. Prior to the admission of each of these patients, to

16   determine the rate of payment and decide whether to provide treatment, BTG followed identical

17   procedures. For each of these patients, BTG verified that the patient had active coverage by

18   contacting Cigna at the number listed on the back of the patient’s insurance ID card. For all

19   patients whose claims are at issue here, Cigna’s representative stated that the patient’s benefits

20   paid 70% - 90% of UCR for out of network IOP services until the patients’ out of pocket cost

21   sharing responsibilities had been met. Once these amounts, which included the patient’s

22   deductible and co-insurance, were met, Cigna would pay claims at 100% of UCR. Based upon

23   these promises of payments at the quoted rates, BTG admitted the patients into IOP treatment.

24   In practically every instance, to assure payment at the maximum amount of 100% of UCR, all

25   patients satisfied their out of pocket cost-sharing responsibilities soon upon admission to

26   treatment, so all claims should have been paid at 100% of UCR.

27          209.    Cigna never mentioned that these patient claims would be subject to re-pricing

28   by Viant. In fact, Cigna represented the exact opposite. BTG was told specifically on the above-

                                                      30
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 34 of 64




 1   mentioned verification call that the patient’s claims would not be subject to repricing by Viant.

 2   BTG, and the behavioral health industry as a whole, have been aware of Cigna’s and Viant’s

 3   illegal repricing grift for some time, and know to ask about it on verification calls and to avoid

 4   patients with claims that might be subject to repricing by Viant, and to help those patients find

 5   other treatment options. For every patient relevant, BTG was told that Viant would not be

 6   involved in pricing these patient claims. BTG cannot afford to provide services to patients at the

 7   below market rates priced by Viant. BTG would not have admitted patients to treatment whose

 8   claims were subject to Viant pricing.

 9           210.    At the time of admission of every patient relevant, both BTG and Cigna

10   understood that BTG was offering to treat the patient in exchange for reimbursement at nothing

11   less than the rates quoted on the verification call. BTG and Cigna understood that UCR rates

12   were traditionally equivalent to 100% of BTG’s billed charges. This is because BTG determines

13   billed charges based on prevailing industry prices in the geographic area where BTG’s facility

14   is located. BTG has a well-established reputation in the community for providing high levels of

15   care and charged for services on par with other behavioral healthcare providers in the same area

16   of expertise. Cigna patient claims that are not sent to Viant typically pay 100% of billed charges.

17           211.    After providing IOP treatment, BTG submitted timely claims for reimbursement

18   to Cigna. To BTG’s surprise, in direct contradiction to what BTG had been promised on the

19   verification call, Cigna did not pay the claims according to the rates agreed to on the verification

20   call. Instead, the claims were suddenly and without warning routed by Cigna to Viant. Despite

21   BTG’s immediate protest and objection and refusal to accept any payment less than what was

22   quoted on the verification call, Viant’s pricing resulted in electronic partial payments that, in

23   sum, averaged only 14% of billed charges. BTG has not been paid the remaining 86% of the

24   billed amounts owed to them. BTG is now forced to send substantial balance bills to behavioral

25   health patients, most of whom are attempting to rebuild lives after years of addiction. Few, if

26   any, of the balance bills are ever paid by patients, leaving BTG damaged in the amount of 86%

27   of its billed charges.

28           212.    Cigna and Viant’s scheme has left BTG unpaid for years’ worth of IOP services.

                                                       31
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 35 of 64




 1   Cigna and Viant have caused BTG to be underpaid at least $736,998.47.

 2          213.    BTG has exhausted all administrative remedies available, including more than

 3   two appeals, and has made all reasonable efforts to receive proper payment or have the claims

 4   reprocessed by Cigna and properly paid. None of these efforts have been successful.

 5                                       Summit Estate Outpatient

 6          214.    Plaintiff, Summit Estate Summit, was established in 2017. Summit is licensed to

 7   provide IOP behavioral health treatment, and other related services, by the California

 8   Department of Healthcare Services and is accredited by JCAHO.

 9          215.    Since 2017, Summit has treated more than 10 Cigna patients for whom claims for

10   payment of IOP services were repriced by Viant. Prior to the admission of each of these patients,

11   to determine the rate of payment and decide whether to provide treatment, Summit followed

12   identical procedures. For each of these patients, Summit verified that the patient had active

13   coverage by contacting Cigna at the number listed on the back of the patient’s insurance ID card.

14   For all patients whose claims are at issue here, Cigna’s representative stated that the patient’s

15   benefits paid 70% - 90% of UCR for out of network IOP services until the patients’ out of pocket

16   cost sharing responsibilities had been met. Once these amounts, which included the patient’s

17   deductible and co-insurance, were met, Cigna would pay claims at 100% of UCR. Based upon

18   these promises of payments at the quoted rates, Summit admitted the patients into IOP treatment.

19   In practically every instance, to assure payment at the maximum amount of 100% of UCR, all

20   patients satisfied their out of pocket cost-sharing responsibilities soon upon admission to

21   treatment, so all claims should have been paid at 100% of UCR.

22          216.    Cigna never mentioned that these patient claims would be subject to re-pricing

23   by Viant. In fact, Cigna represented the exact opposite. Summit was told specifically on the

24   above-mentioned verification call that the patient’s claims would not be subject to repricing by

25   Viant. Summit, and the behavioral health industry as a whole, have been aware of Cigna’s and

26   Viant’s illegal repricing grift for some time, and know to ask about it on verification calls and to

27   avoid patients with claims that might be subject to repricing by Viant, and to help those patients

28   find other treatment options. For every patient relevant, Summit was told that Viant would not

                                                     32
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 36 of 64




 1   be involved in pricing these patient claims. Summit cannot afford to provide services to patients

 2   at the below market rates priced by Viant. Summit would not have admitted patients to treatment

 3   whose claims were subject to Viant pricing.

 4          217.    At the time of admission of every patient relevant, both Summit and Cigna

 5   understood that Summit was offering to treat the patient in exchange for reimbursement at

 6   nothing less than the rates quoted on the verification call. Summit and Cigna understood that

 7   UCR rates were traditionally equivalent to 100% of Summit’s billed charges. This is because

 8   Summit determines billed charges based on prevailing industry prices in the geographic area

 9   where Summit’s facility is located. Summit has a well-established reputation in the community

10   for providing high levels of care and charged for services on par with other behavioral healthcare

11   providers in the same area of expertise. Cigna patient claims that are not sent to Viant typically

12   pay 100% of billed charges.

13          218.    After providing IOP treatment, Summit submitted timely claims for

14   reimbursement to Cigna. To Summit’s surprise, in direct contradiction to what Summit had been

15   promised on the verification call, Cigna did not pay the claims according to the rates agreed to

16   on the verification call. Instead, the claims were suddenly and without warning routed by Cigna

17   to Viant. Despite Summit’s immediate protest and objection and refusal to accept any payment

18   less than what was quoted on the verification call, Viant’s pricing resulted in electronic partial

19   payments that, in sum, averaged only 15% of billed charges. Summit has not been paid the

20   remaining 85% of the billed amounts owed to them. Summit is now forced to send substantial

21   balance bills to behavioral health patients, most of whom are attempting to rebuild lives after

22   years of addiction. Few, if any, of the balance bills are ever paid by patients, leaving Summit

23   damaged in the amount of 85% of its billed charges.

24          219.     Cigna and Viant’s scheme has left Summit unpaid for years’ worth of IOP

25   services. Cigna and Viant have caused Summit to be overpaid at least $325,000.00.

26          220.    Summit has exhausted all administrative remedies available, including more than

27   two appeals, and has made all reasonable efforts to receive proper payment or have the claims

28   reprocessed by Cigna and properly paid. None of these efforts have been successful

                                                    33
                           PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 37 of 64




 1                                 CLASS ACTION ALLEGATIONS

 2                                        THE PLAINTIFF CLASS

 3          221.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

 4   under Rule 23 of the Federal Rules of Civil Procedure. The requirements of subparts 23(a) and

 5   (b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure are satisfied in this case.

 6          222.    Plaintiffs bring this class action on behalf of the Plaintiff Class, defined as:

 7          All out-of-network behavioral health treatment providers in the United States who

 8   provided IOP services to any patient whose healthcare benefits were either insured or

 9   administered by Cigna and whose claims for reimbursement of those services were underpaid

10   due to Cigna’s use of Viant, during the class period.

11                                               Rule 23(a)

12                                               Numerosity

13          223.    This putative plaintiff class includes thousands of mental health and substance

14   use disorder treatment providers throughout the United States and is therefore so large as to make

15   joinder of all members impracticable within the meaning of Rule 23(a)(1) of the Federal Rules

16   of Civil Procedure.

17                                              Commonality

18          224.    Pursuant to Rule 23(a)(2) of the Federal Rules of Civil Procedure, there are

19   questions of law or fact common to all class members, including, but not limited to, the

20   following:

21          a.      Whether the Defendants have underpaid the Plaintiff Class for out-of-

22                  network mental health and substance use disorder services based upon

23                  improper methodologies for pricing UCR rates;

24          b.      Whether Defendants made false representations to the Plaintiff Class as to

25                  how claims for out-of-network mental health and substance use disorder

26                  services would be paid;

27          c.      Whether the Defendants falsely representing the method that was used to

28                  pay the claims for out-of-network mental health and substance use disorder

                                                     34
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
          Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 38 of 64




 1            services at the time such claims were paid;

 2   d.       Whether the Defendants falsely represented the method that was used to pay

 3            the claims for out-of-network mental health and substance use disorder at

 4            the time such claims were appealed;

 5   e.       Whether the Defendants falsely represented that the members owed the

 6            Plaintiffs and Class amounts which should have been paid by the

 7            Defendants, and are not the financial liability of the members;

 8   f.       Whether the improper methodologies and systematic misrepresentations

 9            employed by the Defendants made it futile for the Plaintiffs and Class to

10            appeal the claims;

11   g.       Whether interest should be added to the payment of unpaid benefits;

12   h.       Whether Defendants’ conduct in California violates California Business and

13            Professions Code § 17200 et seq. ;

14   i.       Whether Defendants conduct violates the Paul Wellstone and Pete

15            Domenici Mental Health Parity and Addiction Equity Act of 2008

16            (MHPAEA) ;

17   j.       Whether Cigna conduct violated their duty of faith and fair dealing to the

18            Plaintiffs and Class in employing Viant to ‘negotiate’ claims;

19   k.       Whether Viant falsely represented to members that they represented them.

20   l.       Whether Viant caused members to receive inappropriate ‘balance’ bills for

21            mental health and substance use disorder services;

22   m.       Whether Viant was the ‘agent’ of any plan member who received mental

23            health and substance use disorder services from Plaintiffs and the Class;

24   n.       What process and data Viant used in payment determinations;

25   o.       Whether Viant made fraudulent to representations to Plaintiffs and the Class

26            as to the Provider and Class’ claims for mental health and substance use

27            disorder services provided to members;

28   p.       Whether Defendants engaged in pre-authorization conversations with

                                              35
                     PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 39 of 64




 1                   Plaintiffs and Class prior to the member receiving treatment;

 2          q.       What level of treatment Defendants authorized prior to Provider and Class

 3                   providing mental health and substance use disorder services and in

 4                   subsequent Utilization Review conversations;

 5          r.       Whether Cigna authorized treatment at UCR rates in such conversations.

 6          s.       Whether Cigna revealed the involvement or probable involvement of Viant

 7                   in claims handling, processing, and/or payment determinations;

 8          t.       Whether Viant received any appeals from Plaintiffs, Class, or members

 9                   following benefit determinations;

10          u.       What level of treatment was provided to members;

11          v.       What payments were made to the Plaintiffs and Class;

12          w.       Whether Viant’s methodology adequately and/or accurately applies the

13                   relevant UCR in determining benefit amounts;

14          x.       Whether Viant’s pricing data accurately reflect the relevant UCR in the

15                   relevant geographical area;

16          y.       Whether Viant’s repricing actions constitute inappropriate kickbacks

17          z.       Whether Cigna delayed processing appeals.

18                                                 Typicality

19          225.     The claims of Provider plaintiffs are typical of the claims of the defined plaintiff

20   class, within the meaning of Rule 23(a)(3) of the Federal Rules of Civil Procedure, and are based

21   on and arise out of the same uniform and standard illegal practices of the Defendants, as alleged

22   herein by the Plaintiffs. The proposed class representatives state claims for which relief can be

23   granted that are typical of the claims of absent class members. If litigated individually, the claims

24   of each class member would require proof of the same material and substantive facts, rely upon

25   the same remedial theories, and seek the same relief.

26                                                 Adequacy

27          226.     Provider plaintiffs are committed to pursuing this action and are prepared to serve

28   the proposed class in a representative capacity with all of the obligations and duties material

                                                      36
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 40 of 64




 1   thereto. They will fairly and adequately represent the interests of the members of the proposed

 2   class within the meaning of Rule 23(a)(4) of the Federal Rules of Civil Procedure, and will not

 3   have any interests adverse to, or that directly and irrevocably conflict with, the interests of the

 4   other class members.

 5           227.   Plaintiffs have retained competent counsel experienced in class action litigation,

 6   which will adequately prosecute this action, and will assert, protect and otherwise well represent

 7   the named Class representatives and absent class members.

 8                                               Rule 23(b)

 9           228.   The prosecution of separate actions by individual class members would create a

10   risk of adjudication with respect to individual class members that would, as a practical matter,

11   be dispositive of the interests of other members of the class who are not parties to this action, or

12   could substantially impair or impede their ability to protect their interests. Fed. R. Civ. P.

13   23(b)(1)(B).

14           229.   The prosecution of separate actions by individual members of the class would

15   create a risk of inconsistent or varying adjudications with respect to individual members of the

16   class which would establish incompatible rights within the Plaintiff Class. Fed. R. Civ. P.

17   23(b)(1)(A).

18           230.   Cigna’s and Viant’s actions are generally applicable to the class as a whole, and

19   Plaintiffs seek equitable remedies with respect to the class as a whole, within the meaning of

20   Rule 23(b)(2) of the Federal Rules of Civil Procedure.

21           231.   The common questions of law and fact enumerated above predominate over

22   individual questions, and a class action is a superior method for the fair and efficient adjudication

23   of this controversy, within the meaning of Rule 23(b)(3) of the Federal Rules of Civil Procedure.

24   Common or general proof will be used for each member of the class to establish each element of

25   their claims, as identified above. Additionally, proceeding as a class action is superior to other

26   available methods of adjudication. The likelihood that individual members of the class will

27   prosecute separate actions is remote due to the time and expense necessary to conduct such

28   litigation.

                                                      37
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 41 of 64




 1                                        The Cigna-Viant Enterprise

 2             232.   Cigna’s and Viant’s claims pricing practices are essentially a nationwide

 3   enterprise of graft deliberately hidden from the Plaintiffs, patients, plan sponsors, the public, and

 4   the enforcement agencies that took Cigna to task for the Ingenix scheme.

 5             233.   During the initial VOB call, the Plaintiffs and the Class specifically asked Cigna’s

 6   representatives if the patient’s claims were subject to third party repricing.

 7             234.   Despite asking this at the outset and being told that they were not subject to third

 8   party repricing, for each of the claims at issue in this litigation Cigna and Viant have repriced

 9   and underpaid the claims to subsistence rates.

10             235.   The Plaintiffs only become aware of Viant’s involvement after IOP services have

11   been provided to the patients and they receive communication from Viant that they will be

12   negotiating the billed charges on behalf of the patient.

13             236.   Viant has not obtained power of attorney or other authority from any patient that

14   would allow them to act as the patient’s agent in billing and payment negotiations with these out

15   of network Plaintiffs.

16             237.   Viant does have a contract with Cigna. This contract provides monetary

17   incentives for Viant to reduce the amount paid on claims. These incentives in no way consider

18   the balance bill that the patients face.

19             238.   The Viant representatives or “negotiators” are paid as described supra where their

20   payment is directly tied to the amount below the “allowed” number they can have a provider

21   accept.

22             239.   This lowest, below-market rate becomes the standard and base rate offered by

23   Viant the following day.

24             240.   Viant representatives do not have the authority or ability to return a claim to Cigna

25   when the Provider rejects their “offer” despite their statements to Plaintiffs that the UCR is

26   determined by Cigna.

27             241.   Although communications from Viant contain language that, on its face, appears

28   beneficial to the patients (the patient advocacy or “PAD,” letter mentioned supra), stating that

                                                       38
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 42 of 64




 1   Viant effectively eliminates any patient liability; this language is both disingenuous and in no

 2   way permitted under the terms of the patient’s policy. No reasonable provider will accept less

 3   than 10% of billed charges when told to expect reimbursement at UCR rates. None of the

 4   Plaintiffs in the present litigation or class members have ever accepted such an offer from Viant.

 5           242.    Viant is interfering, without authority, with the contractual agreement between

 6   the Patient and the IOP treatment Provider, by reporting to modify parties’ rights and

 7   responsibilities under that contract.

 8           243.    Every IOP Provider and class member in this litigation is an out-of-network

 9   provider, without a pre-existing written contract to accept specific rates for services. Every

10   Provider and Class Member enters in to written contracts with admitting patients whereby

11   patients agree to pay the balance due after insurance payments are received. Viant has no right

12   or authority to intervene as a third-party to this contract.

13           244.    Viant also has no authority to actually transmit acceptance of rate negotiations

14   for to Cigna for payment when a provider has become suitably exhausted and ground down by

15   the scheme and is coerced to accept the underpayment. In such situations, agreements are

16   illegally coerced and unconscionable.

17           245.    When Cigna does issue the underpayment, in whatever amount it chooses, the

18   EOB will contain a remark code that states the payment was made subject to Viant’s repricing.

19           246.    This repricing and its consequences are not explained to the patient and basing

20   the allowable amount on Viant’s Facility Review Program is in direct conflict with Cigna’s

21   obligations to pay out of network benefits based on the UCR.

22           247.    The Plaintiffs are forced to balance bill the patients for the amounts that they are

23   owed as the result of the massive underpayment that is now the difference between the “Facility

24   Review Program” and the billed charges.

25           248.    Should the Plaintiffs fail to balance bill the patients, Cigna will then assert that it

26   has no further payment responsibilities and that it is not obligated to pay any additional amounts

27   on claims where the facility has waived any patient responsibility.

28           249.    The payment that IOP providers have been receiving across the country hovers

                                                       39
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 43 of 64




 1   around $260. This amount is less than 10% of the approximate median billed charges amongst a

 2   broad sample of providers.

 3              250.    There is no justification or reasonable basis for finding that the UCR is both

 4   uniform across the country and less than 20% of billed charges.

 5              251.    Viant’s parent company, Multiplan Inc., which claims to use the same or

 6   substantially the same pricing methodology, and which possesses approximately identical

 7   contracts with Cigna, routinely prices claims at a rate ten times larger than the rates reimbursed

 8   by Viant.

 9              252.    This is absurd on its face.

10              253.    Plaintiffs have been told varied and multiple lies by Viant when enquiring into

11   the payment amount that they are “offered.”

12              254.    Viant claims that the amount is determined by a “proprietary database” but

13   refuses to provide any insight or information on their black box of numbers.

14              255.    Viant refuses to even state how their database has similarities or differences with

15   publicly available, open databases such as FairHealth. 12

16              256.    None of Viant or Cigna’s agents have ever stated what CMS or other code(s) are

17   used to determine the reimbursement amount paid to Plaintiffs even when they claim that those

18   same codes are the basis for the reimbursement amount.

19              257.    Despite the Parity Act’s requirements as to mental health and medical benefits,

20   neither Viant nor Cigna has ever stated what CMS codes are in parity with IOP services. They

21   have been asked to do repeatedly on lines that they themselves recorded.

22              258.    Cigna does not issue an EOB showing that they have made an adverse benefit

23   determination to either the providers or their members.

24              259.    The providers are then left with a Hobson’s choice of pursuing a balance bill

25   against a newly recovering patient because without issuing a balance bill, Cigna will assert that

26   the Provider waived the charge and they have no further obligations to pay.

27
28   12
          https://www.fairhealthconsumer.org/

                                                          40
                                 PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 44 of 64




 1           260.      This litigation seeks to hold Cigna and Viant accountable for their reprehensible

 2   conduct, have them pay what they actually owe, and prohibit them from continuing their scam.

 3                                         CAUSES OF ACTION
 4           I.a.      Violation of California Business & Professions Code §§ 17200 et seq.
 5                     On Behalf of Plaintiffs and the Class against Cigna
 6           261.      The General and Class Allegations are hereby repeated as if fully set forth herein.
 7           262.      This cause of action is brought pursuant to California law.
 8           263.      Defendant, Cigna, has engaged in unfair and unlawful business acts and practices
 9   by, inter alia:
10           a.        using arbitrary, capricious and improper methods to improperly and
11                     intentionally underprice and underpay out-of-network IOP mental health
12                     and substance use disorder claims;
13           b.        employing Viant as a third-party repricing entity without disclosing this
14                     agreement to Plaintiffs during the VOB process or at any time prior to IOP
15                     treatment being rendered;
16           c.        employing Viant as a third-party repricing entity without a contract or
17                     agreement with Plaintiffs, the Class, and/or patients, permitting them to do
18                     so for the underpaid claims at issue;
19           d.        concealing and/or omitting material information in EOBs, ERAs, and other
20                     correspondence concerning the manner in which Cigna and Viant determine
21                     the reimbursement amount for IOP out-of-network claims;
22           e.        representing to Plaintiffs and the Class that Cigna would pay IOP services
23                     at the UCR, when in fact Cigna disregarded the UCR and paid arbitrarily
24                     low rates for IOP services;
25           f.        paying arbitrarily low rates for IOP services uniformly across the country
26                     in disregard of the prevailing charges in the community;
27           g.        misrepresenting the reasonable and customary rates of out-of-network IOP
28

                                                       41
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 45 of 64




 1                   to Plaintiffs and the Class;

 2          h.       causing IOP patients to incur and be responsible for substantial ‘balance

 3                   bills’ to Plaintiffs and the Class;

 4          i.       failing to correctly and accurately apply the criteria used to calculate UCR

 5                   rates as set forth in Title 28 of the California Code of Regulations, section

 6                   1300.71(a)(3)(B), and by failing to comply with California Health and

 7                   Safety Code § 1371 and 28 C.C.R. § 1300.71 by knowingly, among other

 8                   things, engaging in an “unfair payment pattern,” including, but not limited

 9                   to, delaying payment of claims, reducing the amount of payment, failing on

10                   a repeated basis to pay uncontested portions of claims within the time period

11                   specified in Health and Safety Code §§ 1371 et seq., and not paying

12                   reasonable and customary rates.

13          264.     This conduct by Cigna constitutes illegal and unfair business practices under

14   California Business and Professions Code § 17200, et seq. As a result of their acts of unfair

15   competition, Cigna has and continues to receive and retain monies that rightfully belong to

16   Plaintiffs and the Class as compensation for rendering covered, medically necessary IOP services.

17          265.     Additionally, Cigna’s unfair competition practices are likely to continue and/or

18   increase absent judicial intervention. This conduct threatens not only the economic well-being

19   and future viability of the Plaintiffs and the Class, but the health of the public in midst of a

20   nationwide opioid crisis.

21          266.     California Business and Professions Code § 17203 provides that any court of

22   competent jurisdiction may enjoin any person from engaging in unfair competition and restore

23   to any person who is a victim of that unfair competition any money acquired thereby. Plaintiffs

24   seek, on behalf of themselves and the Class, restitution of an amount to be proved at trial, plus

25   applicable statutory interest, which is the amount that the Cigna is obligated to pay the Plaintiffs

26   and the Class for the IOP services they provided.

27          267.     Cigna should be specifically ordered to disgorge amounts which represent the

28   difference between what Cigna underpaid the Plaintiffs and Class using an arbitrarily low

                                                       42
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 46 of 64




 1   payment rate and total billed charges on past claims, which appropriately represent the UCR.

 2           268.      Plaintiffs seek, on behalf of themselves and the Class, an injunction prohibiting

 3   Cigna’s ongoing conduct in using or engaging Viant and/or any third-party repricing entity for

 4   IOP out-of-network claims. Furthermore, the injunction should force Cigna to correctly price

 5   past and future out-of-network IOP claims by determining UCR based on appropriate data.

 6           269.      The legal remedies of the Plaintiffs and Class are inadequate in that Cigna’s unfair

 7   and unlawful conduct is ongoing and repeated litigation to correct its ongoing actions is

 8   inefficient for the parties and the Court.

 9
             I.b.      Violation of California Business & Professions Code §§ 17200 et seq.
10
                       On Behalf of Plaintiffs and the Class against Viant
11
             270.      The General and Class Allegations are hereby repeated as if fully set forth herein.
12
             271.      This cause of action is brought pursuant to California law.
13
             272.      Defendant, Viant, has engaged in unfair and unlawful business acts and practices
14
     by, inter alia:
15
             a.        using arbitrary, capricious and improper methods to improperly underprice
16
                       out-of-network IOP claims;
17
             b.        improperly representing that the proposed payment amount reflects the
18
                       UCR;
19
             c.        improperly representing that Viant has the authority to negotiate on behalf
20
                       of the patient;
21
             d.        improperly representing that Viant is negotiating on behalf of the patient,
22
                       despite the clear conflict of interest and financial incentives to the contrary
23
                       provided in the agreement(s) between Cigna and Viant;
24
             e.        Makings      such   material   misrepresentations   on    PADs     and   other
25
                       correspondence sent to the Plaintiffs, the class, and the patients;
26
             f.        causing IOP patients to incur unnecessarily large balance bills for IOP
27
                       treatment;
28

                                                        43
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
                 Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 47 of 64




 1          g.       interfering with the contract between the Plaintiffs, the Class, and their

 2                   Patients;

 3          h.       interfering with the contract between the Plaintiffs, the Class, and Cigna,

 4          i.       colluding with Cigna to uniformly underpay IOP services across the

 5                   country;

 6          j.       failing to disclose to Plaintiffs and the Class that they have no actual

 7                   authority to negotiate on behalf of patients;

 8          k.       failing to disclose to Plaintiffs and the Class that the proposed payment rates

 9                   are arbitrarily set by Cigna and misrepresenting those fraudulent rates to

10                   Plaintiffs and the Class as UCR rates;

11          l.       preventing the timely and full payment of IOP claims;

12          m.       preventing Plaintiffs and the Class from appealing the underpayment;

13          n.       refusing to disclose the methodology by which IOP claims are priced;

14          o.       concealing and/or omitting material information in written and wire

15                   communications with Plaintiffs and the Class;

16          p.       Causing patients to incur substantial ‘balance bills’ to Plaintiffs and the

17                   Class;

18          q.       entering into agreement(s) with Cigna that constituted illegal “kick-backs”

19                   or “rebates” in exchange for underpayment of Plaintiffs and the Class at

20                   rates well below the UCR.

21          273.     This conduct by Viant constitutes illegal and unfair business practices under

22   California Business and Professions Code § 17200, et seq. As a result of their acts of unfair

23   competition, Viant has and continues to receive and retain monies that rightfully belong to

24   Plaintiffs and the Class as compensation for rendering covered, medically necessary IOP services.

25          274.     Additionally, Viant’s unfair competition practices are likely to continue and/or

26   increase absent judicial intervention. This conduct threatens not only the economic well-being

27   and future viability of the Plaintiffs and the Class, but the health of the public in midst of a

28   nationwide opioid crisis.

                                                       44
                              PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 48 of 64




 1           275.    California Business and Professions Code § 17203 provides that any court of

 2   competent jurisdiction may enjoin any person from engaging in unfair competition and restore

 3   to any person who is a victim of that unfair competition any money acquired thereby. Plaintiffs

 4   seek, on behalf of themselves and the Class, restitution of an amount to be proved at trial, plus

 5   applicable statutory interest, which is the UCR that the Plaintiffs and the Class should have been

 6   paid and underpayment they received for the IOP services provided.

 7           276.    Viant should be specifically ordered to disgorge amounts that it received as “kick-

 8   backs,” “rebates,” or other unlawful incentives and payments it received in exchange for its “cost

 9   containment” of IOP claims for Cigna.

10           277.    Plaintiffs seek, on behalf of themselves and the Class, an injunction prohibiting

11   Viant’s ongoing conduct interfering with the agreements between Plaintiffs, the Class, and

12   patients and the agreements between Plaintiffs, the Class, and Cigna, under the guise of

13   negotiating on behalf of the patient. Viant should be prohibited from contacting or otherwise

14   engaging with the Plaintiffs and/or the Class on the payment of IOP claims.

15           278.    The legal remedies of the Plaintiffs and Class are inadequate in that Viant’s unfair

16   and unlawful conduct is ongoing and repeated litigation to correct its ongoing actions is

17   inefficient for the parties and the Court.

18           II.     Intentional Misrepresentation/Fraudulent Inducement
19                   On Behalf Plaintiffs and the Class Against Cigna and Viant

20           279.    Plaintiffs re-allege and incorporate the General and Class action allegations above,

21   as though such allegations were fully stated herein.

22           280.    Plaintiffs bring this Count under the Federal and State common law causes of

23   action for Intentional Misrepresentation.

24           281.    The elements of fraudulent inducement are: (1) misrepresentation; (2) knowledge

25   of its falsity; (3) intent to induce reliance; (4) justifiable reliance; and (5) damages. See, e.g., Yi

26   v. Circle K Stores, Inc., 258 F. Supp. 3d 1075 (C.D. Cal. 2017), aff'd, 747 F. App'x 643 (9th Cir.

27   2019). The elements of Intentional Misrepresentation are the same. See, for example, Lazar v.

28   Superior Court, 12 Cal.4th 631, 638 (1996).


                                                       45
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 49 of 64




 1          282.    As the communications between Plaintiffs and Cigna during the initial phone

 2   calls, the communications between the Plaintiffs and Viant following the submission of claims,

 3   and the written statements sent to Plaintiffs and patients following claim submissions show,

 4   Cigna and Viant represented that Plaintiffs and the Class were being compensated at the UCR

 5   as agreed to and required.

 6          283.    Plaintiffs followed all Cigna and Viant’s policies and procedures when trying to

 7   obtain payment at the agreed upon rate, the UCR.

 8          284.    Plaintiffs followed Viant’s policies and procedures as well as Cigna’s despite

 9   Viant having no actual authority to “negotiate” the claims at issue and having no ability to issue

10   a payment to Plaintiffs or issue any payment at all.

11          285.    The Plaintiffs would not have continued to admit Cigna’s patients had they known

12   that Cigna intended to employ Viant to reprice the IOP claims after services were provided.

13          286.    The Plaintiffs would not have continued to attempt to resolve the underpayment

14   of their claims with Viant if they had known that Viant was negotiating in bad faith, without any

15   authority, and based on a fraudulent “UCR” that bore no actual relationship to a true and accurate

16   UCR.

17          287.    Given the pattern, practice, and scale of these misrepresentations Viant’s and

18   Cigna’s practices cannot have been other than intentional, following the well-established legal

19   principle that “if it looks like a duck, walks like a duck, and sounds like a duck, it is a duck.”

20   People ex rel. Lockyer v. Pac. Gaming Techs., 82 Cal. App. 4th 699, 701 (2000).

21          288.    Cigna and Viant’s ‘duck’ is fraud and conspiracy. Cigna knew that their insureds

22   would still receive IOP treatment when they verified benefits and gave payment terms, Viant

23   knew that the more money it fraudulently “saved” Cigna, the more money it would make, Cigna

24   knew it would keep money that had been paid and entrusted to it for patients’ treatment, and both

25   Cigna and Viant knew that they were deceiving the Plaintiffs as to a true and accurate UCR.

26          289.    Cigna also knew that it would be pushing the more expensive, out-of-network

27   providers out of business despite charging larger premiums for plans that contained such

28   purported benefits.

                                                    46
                           PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 50 of 64




 1           290.    All of this was done to induce reliance by the Plaintiffs to provide IOP treatment

 2   services and preclude means of effective challenge to the underpayment of Plaintiffs.

 3           291.    Cigna did not pay Plaintiffs the UCR as it represented it would. Viant had no

 4   authority or ability to issue any payment to Plaintiffs despite its represented ability to “negotiate”

 5   with them.

 6           292.    This tort claim is not precluded by the economic loss rule and it is predicated

 7   upon fraud, conspiracy, and criminal acts. Claims for fraudulent inducement are recognized as

 8   an exception to the economic loss rule as they arise from conduct that is intentional and intended

 9   to harm. Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 990 (2004).

10           293.    Cigna and Viant’s conduct clearly goes beyond ‘useful business practices’ and

11   are independent of the breach of contract in this action.

12           294.    Plaintiffs and the Class are entitled to damages in an amount to be proven at trial

13   for the underpayment of claims.

14           III.    Negligent Misrepresentation
15                   On Behalf Plaintiffs and the Class Against Cigna and Viant

16           295.    Plaintiffs re-allege and incorporate the General and Class action allegations above,

17   as though such allegations were fully stated herein.

18           296.    Plaintiffs bring this Count under the Federal and State common law cause of

19   action for Negligent Misrepresentation.

20           297.    Plaintiffs’ verification of patients’ eligibility, benefits, and payment at UCR for

21   IOP services was a representation that Cigna would cover each patient’s IOP treatment and this

22   representation was not true.

23           298.    Cigna did not intend to pay UCR for IOP services.

24           299.    Similarly, Viant did not intend to “negotiate” in an amount equivalent to the

25   actual UCR rate as doing so would preclude Viant from receiving any payments from Cigna.

26           300.    It was the intent of Cigna and Viant that the Plaintiffs would rely on the

27   representations made to them.

28           301.    As a result of Cigna’s and Viant’s misrepresentations, the Plaintiffs and the Class


                                                      47
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 51 of 64




 1   have been damaged in the amount that they were underpaid for IOP services in an amount to be

 2   determined at trial.

 3          IV.     Civil Conspiracy
 4                  On Behalf Plaintiffs and the Class Against Cigna and Viant

 5          302.    Plaintiffs re-allege and incorporate the General and Class action allegations above,

 6   as though such allegations were fully stated herein.

 7          303.    Plaintiffs bring this Count pursuant to the Federal and State common law cause

 8   of action for civil conspiracy.

 9          304.    The elements of a civil conspiracy are (1) the formation of a group of two or more

10   persons who agreed to a common plan or design to commit a tortious act; (2) a wrongful act

11   committed pursuant to the agreement; and (3) resulting damages.

12          305.    As described at length in the General Allegations, Class Action Allegations, and

13   Counts I through VI supra, the elements are clearly met.

14          306.    The allegations of Counts I through VI are incorporated as if fully set forth herein.

15          307.    As to the first element, Cigna and Viant are the parties that conspired together.

16          308.    They engaged in a common plan to illegally underpay the claims at issue and to

17   do so by deceptive, dishonest, and fraudulent means.

18          309.    Counts III through VI all clearly set forth a common plan to commit tortious acts.

19          310.    Count III, Violations of RICO, alleges all the elements required for Civil

20   Conspiracy as well.

21          311.    The General Allegations, Class Action Allegations, and Counts I through VI set

22   forth numerous wrongful acts that Cigna and Viant committed pursuant to their agreement and

23   in furtherance of the conspiracy.

24          312.    The violations of California Business & Professions Code §§ 17200 et seq. as set

25   out in Count I.a and I.b. supra set forth in detail many of the wrongful acts committed by Cigna

26   and Viant in furtherance of the conspiracy.

27          313.    The element of damages is likewise described in detail supra.

28          314.    The conspiracy between Cigna and Viant caused Plaintiffs to be underpaid tens


                                                     48
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 52 of 64




 1   of millions, or more, of dollars while Cigna was unjustly enriched by this amount and kicked

 2   back a portion of the illicit proceeds to Viant to reward them for their participation in the

 3   conspiracy.

 4          V.      Breach of Oral and/or Implied Contract
 5                  On Behalf Plaintiffs and the Class Against Cigna

 6          315.    Plaintiffs re-allege and incorporate the General and Class action allegations above,

 7   as though such allegations were fully stated herein.

 8          316.    Plaintiffs bring this Count under the Federal and State common law cause of

 9   action for Breach of Oral and/or Implied Contract.

10          317.    Based on the facts alleged supra, including Cigna verifying insurance coverage

11   to Plaintiffs through detailed calls, verifying/stating the payment rate Plaintiffs would receive

12   relative to the UCR and/or billed charges through detailed calls, the Plaintiffs and Cigna entered

13   into enforceable oral and/or implied contracts whereby the Plaintiffs would provide IOP

14   treatment and would be paid as agreed.

15          318.    As described above in the General Allegations and Class Action Allegation,

16   numerous oral representations were made by Cigna to Plaintiff and there were continued actions

17   and course of dealings such that an oral and/or implied contract was formed.

18          319.    The detailed calls described above constitute the oral representations made

19   between the parties. The lengthy course of conduct and dealing between the parties shows

20   sufficient predicate that Plaintiffs and the Class relied on Cigna’s prior conduct.

21          320.    All of the calls and representations followed an identical format and resulted in

22   identical promises and representations by Cigna.

23          321.    The Plaintiffs fully and substantially complied with all their obligations formed

24   under the oral and/or implied contract between the parties.

25          322.    The Plaintiffs rendered IOP treatment to Cigna’s insureds at a rate agreed to

26   between them, the UCR.

27          323.    At no time did the Plaintiffs breach the terms of their contracts with Cigna.

28          324.    Any breaches by Plaintiffs were minor and not material.


                                                     49
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 53 of 64




 1           325.    After rendering the IOP treatment services, the Plaintiffs properly and timely

 2   invoiced Cigna for the care they provided using the appropriate authorization numbers, revenue

 3   codes, and procedure codes.

 4           326.    Cigna breached their agreements with Plaintiffs by not paying UCR and instead

 5   sending the claims to be “negotiated” by Viant as described supra.

 6           327.    Cigna’s actions in employing Viant have resulted in the gross underpayment of

 7   all claims at issue in the present litigation.

 8           328.    Breach of a contract consists of four elements: (1) the existence of a contract; (2)

 9   performance by the plaintiff or excuse for nonperformance; (3) breach by the defendant; and (4)

10   damages.

11           329.    As to the first element, as set forth above, detailed verification of benefits calls,

12   including an agreement to payment at UCR were conducted between the parties. The Plaintiffs

13   and the Class also had an extended course of dealing with Cigna wherein they reasonably could

14   rely on their representations of payment rate and UCR.

15           330.    In the bargained for exchange, the Plaintiffs provided IOP services and Cigna was

16   to pay for the services at an accurate, appropriate, UCR rate. This rate was understood by both

17   parties to be consistent with Cigna’s published definition of UCR rates.

18           331.    Therefore, the requisite meeting of the minds occurred, and a contract was formed

19   between the parties.

20           332.    As to the second element, performance by the plaintiff or excuse for

21   nonperformance, the Plaintiffs rendered the IOP treatment services. Only reimbursement claims

22   for IOP treatment services that were actually rendered to patients were submitted for payment

23   on the appropriate claim forms to Cigna.

24           333.    As to the third element, breach by the defendant, Cigna underpaid Plaintiffs and

25   the Class for IOP services that were provided.

26           334.    The fourth element, damages, is the direct consequence of Cigna’s breach. Cigna

27   underpaid the Plaintiffs and the Class and rates demonstrably below a fair and accurate UCR

28   rate.

                                                      50
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 54 of 64




 1          335.    Plaintiffs and the Class are entitled to damages in an amount to be proven at trial.

 2          VI.     Promissory Estoppel
 3                  On Behalf Plaintiffs and the Class Against Cigna and Viant

 4          336.    Plaintiffs re-allege and incorporate the General and Class action allegations above,

 5   as though such allegations were fully stated herein.

 6          337.    Plaintiffs bring this Count under the Federal and State common law cause of

 7   action for Promissory Estoppel.

 8          338.    The elements of promissory estoppel are (1) a clear promise, (2) reasonable

 9   reliance, (3) substantial detriment, and (4) damages measured by the extent of the obligation

10   assumed and not performed.

11          339.    Cigna made the clear promise to pay UCR for IOP services.

12          340.    Viant made the clear promise that it had the authority to negotiate with Plaintiffs

13   and that its “offers” reflected the UCR for IOP services.

14          341.    Plaintiffs reasonably relied on the promises of both Cigna and Viant.

15          342.    It is Unites and Viant’s promise to pay the UCR that is the specific promise that

16   forms the basis of this promissory estoppel claim.

17          343.    As to the second element, reasonable reliance, there was a well-established course

18   of conduct where Plaintiffs had been promised reimbursement at the UCR rate and had received

19   payment at the UCR rate; therefore, reliance was reasonable.

20          344.    The third element, substantial detriment, is clear. Plaintiffs were greatly

21   underpaid paid for the claims at issue here because they were paid at a fake, low “UCR.” The

22   failure to pay at a true and accurate UCR shows Plaintiffs’ and the Class’ substantial detriment.

23          345.    The fourth element, damages ‘measured by the extent of the obligation assumed

24   and not performed’ is met as Plaintiffs were promised reimbursement at UCR rates for the IOP

25   services Plaintiffs rendered, subject to any co-insurance or deductible amounts for which the

26   patient is responsible.

27          346.    All IOP services at issue in this litigation were vastly underpaid.

28          347.    Cigna incurred the obligation to pay for IOP services at the UCR. Cigna’s contract


                                                        51
                               PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 55 of 64




 1   with Viant and Viant’s interjection into the payment process likewise bound them to this

 2   obligation.

 3           348.    In fact, Viant never had authority to issue a payment or negotiate on behalf of the

 4   patients and Cigna underpaid every claim.

 5           349.    As such, Plaintiffs and the Class are entitled to damages resulting from the

 6   underpayment in an amount to be proven at trial.

 7           VII.    Violations of RICO: 18 U.S.C. § 1962(c)
 8                   On Behalf Plaintiffs and the Class Against Cigna and Viant

 9           350.    Plaintiffs and the Class hereby repeat and reassert the General and Class

10   allegations as if fully set forth herein.

11           351.    The object of civil Racketeer Influenced and Corrupt Organizations Act (RICO)

12   is not merely to compensate victims but to turn them into prosecutors, that is, private attorneys

13   general, dedicated to eliminating racketeering activity. 18 U.S.C.A. § 1961 et seq.

14           352.    Plaintiffs’ and the Class’ RICO claim is not precluded by the McCarran–Ferguson

15   Act, § 2(b), 15 U.S.C. § 1012(b) as “RICO is not a law that ‘specifically relates to the business

16   of insurance’” and where, as here, the claims at issue do not “invalidate, impair, or supersede”

17   any relevant state laws regulating insurance. Humana Inc. v. Forsyth, 525 U.S. 299, 307 (1999).

18   Defendants can comply with both RICO and relevant state laws governing insurance and

19   Plaintiffs’ RICO claim is not precluded.

20           353.    The elements of a RICO claim under 18 U.S.C. § 1962(c) are: “(1) conduct (2) of

21   an enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate acts') (5)

22   causing injury to plaintiff's business or property.” Grimmett v. Brown, 75 F.3d 506, 510 (9th

23   Cir.1996).

24           354.    Cigna and Viant acted as an “enterprise” under 18 U.S.C. § 1961(4), have

25   engaged in acts of racketeering activity, namely violations of 18 U.S.C. § 1341 (mail fraud) and

26   18 U.S.C. § 1343 (wire fraud), committing “Federal Health offenses” per 18 U.S.C. § 24 that

27   include violations of 18 U.S.C. § 1027, 18 U.S.C. § 1343, and 18 U.S.C. § 1345.

28

                                                      52
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 56 of 64




 1           355.     Cigna indisputably provides a “health care benefit program 13” to its members.

 2           356.     A “Federal health offense” is defined as “a violation, or a criminal conspiracy to

 3   violate… [18 U.S.C. §] 102714, section 501 of the Employee Retirement Income Security Act of

 4   1974” section 501 of the Employee Retirement Income Security Act of 1974” 18 U.S.C. § 24.

 5           357.     Cigna and Viant’s action, as alleged supra, are criminal acts under 18 U.S.C. §

 6   1027 that states, “[w]hoever, in any document required by title I of the Employee Retirement

 7   Income Security Act of 1974 (as amended from time to time) to be published,… of any employee

 8   welfare benefit plan… makes any false statement or representation of fact, knowing it to be false,

 9   or knowingly conceals, covers up, or fails to disclose any fact the disclosure of which is required

10   by such title…shall be fined under this title, or imprisoned not more than five years, or both.”

11           358.     Cigna, under ERISA, is required to “provide adequate notice in writing to any

12   participant or beneficiary whose claim for benefits under the plan has been denied, setting forth

13   the specific reasons for such denial, written in a manner calculated to be understood by the

14   participant.” (29 U.S.C. § 1133). Under ERISA, a notification of any adverse benefit

15   determination must communicate, “in a manner calculated to be understood by the claimant ...

16   [t]he specific reason or reasons for the adverse determination.” 29 C.F.R. § 2560.503–1(g)(1)–

17   (g)(1)(i). The notification must also make “[r]eference to the specific plan provisions on which

18   the determination is based,” 29 C.F.R. § 2560.503–1(g)(1)(ii), and it must describe “the plan's

19   review procedures and the time limits applicable to such procedures, including a statement of

20   the claimant's right to bring a civil action under section 502(a) of the Act following an adverse

21   benefit determination on review.” 29 C.F.R. § 2560.503–1(g)(1)(iv).

22           359.     Cigna and Viant’s actions, as alleged supra, are criminal acts under 18 U.S.C. §

23   1035 that makes it a crime “in any matter involving a health care benefit program” to “knowingly

24
25   13
       “ ‘health care benefit program’ means any public or private plan or contract, affecting commerce, under which
     any medical benefit, item, or service is provided to any individual, and includes any individual or entity who is
26   providing a medical benefit, item, or service for which payment may be made under the plan or contract.” 18
     U.S.C.A. § 24(b).
27
     14
       § 1027. False statements and concealment of facts in relation to documents required by the Employee Retirement
28   Income Security Act of 1974

                                                            53
                               PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 57 of 64




 1   and willfully” make “any materially false, fictitious, or fraudulent statements or representations,

 2   or makes or uses any materially false writing or document knowing the same to contain any

 3   materially false, fictitious, or fraudulent statement or entry, in connection with the delivery of or

 4   payment for health care benefits, items, or services.” Id.

 5          360.     Cigna and Viant’s actions, as alleged supra, are criminal acts under 18 U.S.C. §

 6   1343 that makes it a crime for:

 7          Whoever, having devised or intending to devise any scheme or artifice to defraud,
 8          or for obtaining money or property by means of false or fraudulent pretenses,
            representations, or promises, transmits or causes to be transmitted by means of wire,
 9          radio, or television communication in interstate or foreign commerce, any writings,
            signs, signals, pictures, or sounds for the purpose of executing such scheme or
10          artifice, shall be fined under this title or imprisoned not more than 20 years, or both.
11          18 U.S.C. § 1343

12          361.     During the initial VOB and Provider calls, the Plaintiffs and Class were lied to

13   by Cigna’s agents. When Cigna was making representations to the Plaintiffs and the Class that

14   benefits were available and paid based on the UCR, Cigna already had in place a contract with

15   Viant to reprice and underpay the claims when they were submitted.

16          362.     Cigna makes these same false representations in EOB’s that are sent to Plaintiffs

17   and patients.

18          363.     Cigna thus obtained the value of the Plaintiffs’ and Class’ services for the patients,

19   services paid for with policy premiums, and retained those benefits illegally.

20          364.     Viant, based on its contract with Cigna, is paid based on the amount below the

21   “target” that it “saves” Cigna for each claim. Viant makes false representations to the Plaintiffs

22   as to their authority to negotiate, and the source of their “offered” payment amounts. Cigna then

23   pays Viant the money paid to it by the plan members, money that should be used for their

24   treatment and care, and gives the money to Viant.

25          365.     Viant’s false representations are made by wire and US mail to the Plaintiffs, the

26   Class, and to the individual plan members.

27          366.     Thus, Cigna and Viant are engaged in an illegal “kick-back” scheme where Cigna

28   and Viant take funds given to them by plan members and retain them illegally for their own


                                                      54
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 58 of 64




 1   benefit. The more effective the fraud, the larger the kick-back.

 2          367.     This sort of behavior is of the exact nature and character that RICO was designed

 3   to prosecute.

 4          368.     Plaintiffs have RICO standing to bring these claims.

 5          369.     To allege civil RICO standing under 18 U.S.C. § 1964(c), a “plaintiff must show:

 6   (1) that his alleged harm qualifies as injury to his business or property; and (2) that his harm was

 7   ‘by reason of’ the RICO violation.” Canyon County v. Syngenta Seeds, Inc., 519 F.3d 969, 972

 8   (9th Cir. 2008).

 9          370.     The massive underpayment to the Plaintiffs is a clear harm to their business. The

10   excessive balance bills that Plaintiffs are forced to issue is a clear harm to the patients as they

11   are now owe large sums that were properly Cigna’s responsibility to pay.

12          371.     This harm is “by reason of” the RICO violation. Without the RICO activity

13   engaged in by Cigna and Viant, these harms would not have arisen as the Plaintiffs would have

14   received payment at true UCR rates for IOP services.

15          372.     At all relevant times, Cigna and Viant were “persons” within the meaning of

16   RICO, 18 U.S.C. §§ 1961(3) and 1964(c).

17          373.     At all relevant times, and as described in this Complaint, Cigna and Viant carried

18   out their underpayment scheme in connection with the conduct of an association-in-fact

19   “enterprise,” within the meaning of 18 U.S.C. § 1961(4), comprised of Cigna and Viant.

20          374.     Cigna through the Enterprise described above and in conspiracy with Viant,

21   undertook a fraudulent scheme to underpay Plaintiffs for the IOP services.

22          375.     At all relevant times, the Enterprise was engaged in, and its activities affected,

23   interstate commerce within the meaning of RICO, 18 U.S.C. § 1962(c).

24          376.     The Cigna-Viant Enterprise was at all relevant times a continuing unit involving

25   Cigna and Viant functioning with a common purpose of underpaying for IOP services and

26   increasing the profits the Enterprise participants and their Co-Conspirators.

27          377.     Throughout the class period, Cigna and Viant remained members of the

28   Enterprise undertaking countless and nearly constant acts of mail and wire fraud for their

                                                     55
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 59 of 64




 1   common purpose described above.

 2          378.    Their fraudulent and deceptive acts further constitute criminal activity as

 3   described supra.

 4          379.    The Enterprise was used to create a mechanism or vehicle by which Cigna could

 5   reduce payments to Plaintiffs and Class using a deceptive, flawed process that could not be

 6   challenged effectively, including by appeal.

 7          380.    Through their roles in the Enterprise and the scheme, Viant benefited directly

 8   earning increased fees for every dollar they ‘saved’ Cigna. Every dollar ‘saved’ is a dollar that

 9   should have been paid and is now the responsibility of the patient in the form of a balance bill.

10          381.    During the Class Period, Cigna participated in the conduct of the Enterprise in

11   order to shift the costs of IOP treatment from Cigna to Provider, the Class, and its insureds,

12   causing Plaintiffs to be liable for the cost of treatment where patients could not bear the expense

13   of tens of thousands of dollars in surprise balance bills.

14          382.    Using U.S. mail and interstate wire facilities, Cigna and Viant both provided false

15   and misleading information to Plaintiffs, the Class, and the individual insureds to convert those

16   withheld funds for the Enterprise’s own direct and indirect financial gain, to discourage its

17   members from using out-of-network healthcare providers, and to push out-of-network healthcare

18   providers out of business.

19          383.    Through its wrongful conduct as alleged herein, Cigna, in violation of 18 U.S.C.

20   § 1962(c), conducted and participated in the conduct of the Enterprise’s affairs, directly and

21   indirectly, through a “pattern of racketeering activity,” as defined in 18 U.S.C. § 1961(5).

22          384.    These acts of racketeering activity have continued throughout the Class Period to

23   the present.

24          385.    Cigna and Viant acting through their officers, agents, employees and affiliates,

25   have committed numerous predicate acts of “racketeering activity,” as defined in 18 U.S.C. §

26   1961(5), prior to and during the Class Period, and continue to commit such predicate acts, in

27   furtherance of their underpayment scheme.

28          386.    These acts include (a) mail fraud, in violation of 18 U.S.C. § 1341, and (b) wire

                                                      56
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 60 of 64




 1   fraud, in violation of 18 U.S.C. § 1343. Each use of the mail or wire in furtherance of the

 2   fraudulent scheme described above is a predicate act of mail and wire fraud. These predicate acts

 3   have been described in detail supra.

 4          387.    In furtherance of its underpayment scheme, Cigna, in violation of 18 U.S.C. §§

 5   1341, 1343, 1961 and 1962, repeatedly and regularly used the U.S. mail and interstate wire

 6   facilities to further all aspects of the intentional underpayment scheme. Each use of the mail or

 7   wire in furtherance of the scheme was a violation of the above statutes.

 8          388.    Each such use of the U.S. mail and interstate wire facilities in furtherance of the

 9   scheme alleged in this Complaint constitutes a separate and distinct predicate act of “racketeering

10   activity” and, collectively, constituted a “pattern of racketeering activity.”

11          389.    The above-described pattern of racketeering activity is related because it involves

12   the same fraudulent scheme, common persons, common claims processing practices, common

13   results impacting common victims, and is continuous because it occurred over several years, and

14   constitutes the usual practice of Cigna and the Enterprise, such that it amounts to and poses a

15   threat of continued racketeering activity.

16          390.    Cigna’s and Viant’s scheme to defraud is open-ended and on-going.

17          391.    The direct and intended victims of the pattern of racketeering activity described

18   previously herein are the Plaintiffs and Class, whom Cigna has underpaid for IOP services.

19          392.    As a result of Cigna’s fraudulent scheme, Plaintiffs the Class were injured in their

20   business or property by reason of Cigna’s RICO violations because they were underpaid for IOP

21   services rendered to Cigna’s insureds.

22          393.    Cigna and Viant have further deprived Plaintiffs, the Class, and insureds of the

23   knowledge necessary to discover or challenge the underpayments.

24          394.    Plaintiffs’ and the Class’ injuries were proximately caused by Cigna’s and Viant’s

25   violations of 18 U.S.C. § 1962(c) because these injuries were the foreseeable, direct, intended

26   and natural consequence of the aforementioned RICO violations (and commission of underlying

27   predicate acts) and, but for the RICO violations (and commission of underlying predicate acts),

28   they would not have suffered these injuries.

                                                      57
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 61 of 64




 1          395.    Pursuant to Section 1964(c) of RICO, 18 U.S.C. § 1964(c), Plaintiffs and the

 2   Class are entitled to recover threefold their damages, costs and attorneys’ fees from Cigna and

 3   Viant and other appropriate relief.

 4          VIII. Violations of Section One of the Sherman Act
 5          On Behalf Plaintiffs and the Class Against Cigna and Viant

 6          396.    Plaintiffs hereby incorporate herein by reference each of the allegations contained

 7   in the General Allegations and Class Action Allegation in the preceding paragraphs this

 8   Complaint.

 9          397.    Beginning at least as early as January 1, 2014, and continuing through the present,

10   Defendants and their Co-Conspirators have combined, conspired and/or contracted to restrain

11   interstate trade in violation of 15 U.S.C. §1.700.

12          398.    The combination or conspiracy alleged in this Complaint consisted of a

13   continuing agreement, understanding or concert of action by Cigna, Viant and their other Co-

14   Conspirators, the substantial terms of which were to create an impenetrable scheme to underpay

15   Plaintiffs and the Class for treatment services provided nationwide and to produce artificially

16   low rates masquerading as legitimate UCR rates for reimbursement of out-of-network IOP

17   treatment services.

18          399.    The conspiracy was intended to directly affect the Plaintiffs, Class, and patients.

19   The intent, purpose and effect of the conspiracy was to cause under-reimbursement for IOP out-

20   of-network services, and thereby minimize payments made on such claims.

21          400.    Cigna and Viant have conspired and/or agreed with one another, and/or with

22   unnamed Co-Conspirators, to unreasonably restrain trade in per se violation of Section One of

23   the Sherman Act, 15 U.S.C. § 1.

24          401.    Cigna and Viant combined, conspired and/or agreed with its Co-Conspirators in

25   a horizontal price fixing conspiracy that sought, and was able, to artificially lower, fix or

26   maintain the price paid to Plaintiffs the Class by Cigna as “UCR.”

27          402.    The above agreement and/or conspiracy to fix prices is a per se violation of

28   Section 1 of the Sherman Act, which operates at the expense of Plaintiffs and the Class resulting


                                                     58
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
              Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 62 of 64




 1   in significantly lower rates of payment for IOP services.

 2          403.    The above agreement and conspiracy illegally restrains competition in a number

 3   of ways, including:

 4          a.      Fixing the price of “UCR” for IOP services at levels far below the level that would

 5                  exist in a truly competitive market;

 6          b.      Accomplishing this price fixing by arbitrarily setting the UCR at an internal,

 7                  arbitrarily low amount;

 8          c.      Putting extreme additional competitive pressure on Plaintiffs and the Class to

 9                  accept these fixed rates for payment;

10          404.    The above “price fixing” scheme has reduced the amount Plaintiffs and the Class

11   are paid for their services to well below competitive levels.

12          405.    Because of the overwhelming market power that Cigna and Viant maintain in the

13   market, a there is no way to avoid interaction with the conspiracy.

14          406.    Because of this conspiracy, Cigna, Viant and their Co-Conspirators reduce

15   payments for IOP treatment services to Plaintiffs and the Class to unconscionably low levels.

16          407.    All of the aforementioned agreements and/or conspiracies affect interstate

17   commerce and have resulted in antitrust injury to the Plaintiffs and the Class.

18          408.    Plaintiffs and Class are entitled to damages under 15 U.S.C. § 15, et seq.

19          409.    As a result of the illegal agreements and/or conspiracies, Cigna and Viant have

20   caused the Plaintiffs and the Class to suffer financial loss by paying at fraudulent “UCR” for IOP

21   that are set at unconscionably low and uncompetitive levels.

22          410.    Because of Cigna and Viant’s illegal agreements and/or conspiracies, Plaintiffs

23   and the Class have suffered and will continue to suffer financial loss and have been injured and

24   will continue to be injured in their business of providing IOP services.

25          411.    Through the conspiracy, Cigna, Viant, and their Co-Conspirators have in fact

26   caused a decrease in reimbursement or payments for out-of-network IOP services but for their

27   anticompetitive conduct.

28          412.    As the result of the wrongful conduct alleged herein, Plaintiffs and the Class were

                                                     59
                           PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
               Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 63 of 64




 1   underpaid for IOP claims and incurred significant additional expenses in seeking proper payment.

 2           413.    Cigna’s members incurred liability for illegally inflated out-of-pocket payments

 3   for out-of-network IOP services than they would have paid but for Cigna, Viant, and their Co-

 4   Conspirators’ anticompetitive conduct, have been injured in their business or property, and have

 5   suffered damages in an amount to be determined at trial.

 6           414.    The conduct of Cigna, Viant, and their Co-Conspirators constitutes a violation of

 7   §1 of the Sherman Act, 15 U.S.C. §1.

 8           415.    Plaintiffs and the Class are entitled to recover all damages and treble damages

 9   allowed under §1 of the Sherman Act against Cigna and Viant, jointly and severally, together

10   with their costs of suit, including reasonable attorneys’ fees, as well as any necessary injunctions

11   to bar and/or abate Defendants’ anticompetitive acts.

12                                         JURY TRIAL DEMAND

13           Plaintiffs, on their own behalf and on behalf of the Class, demand a jury trial for all claims

14   so triable.

15           WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class, pray for

16   judgment against the Defendants as follows:

17           1.      Certifying the Class and their claims, as set forth in this Complaint, for class

18                   treatment;

19           2.      Appointing the Plaintiffs as Class Representatives for the Class;

20           3.      Designating Matthew M. Lavin, Esq. and Paul J. Napoli, Esq. of Napoli Shkolnik,

21                   PLLC, as counsel for the Class;

22           4.      For general, special, restitutionary and compensatory damages in an amount

23                   according to proof.

24           5.      For treble damages for those claims arising under the Federal RICO and Sherman

25                   Acts;

26           6.      For prejudgment interest on amounts benefits wrongfully withheld.

27           7.      Injunctive and equitable relief enjoining Defendants from the conduct alleged

28                   herein and/or other appropriate equitable relief;

                                                      60
                             PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
             Case 5:20-cv-02251-EJD Document 1 Filed 04/02/20 Page 64 of 64




 1          8.     Declaring that Cigna’s payments were improper underpayments,

 2          9.     Declaring that Cigna’s payment methodologies were and are improper;

 3          10.    Declaring that Viant’s benefit determination and negotiation methodologies are

 4                 improper;

 5          11.    Declaring that Cigna and Viant have engaged in an illegal, prohibited, RICO

 6                 enterprise;

 7          12.    Ordering Cigna to reprocess all underpaid claims using an appropriate

 8                 methodology;

 9          13.    Ordering Cigna and Viant to provide transparency as to the methodology applied

10                 in reprocessing claims and that the methodology be approved by the Court;

11          14.    For attorney’s fees and costs pursuant to statute;

12          15.    and such other and further relief as the Court may deem appropriate, including

13                 but not limited to awarding a surcharge, disgorging Defendants unjust

14                 enrichments from their wrongful conduct.

15
16   Dated: April 2, 2020                  NAPOLI SHKOLNIK, PLLC

17
                                                /s/ Wendy A. Mitchell
                                           By: __________        ___________
18                                         Wendy A. Mitchell, Esq. (CA SBN 158553)
19                                         Matthew M. Lavin, Esq. (pro hac vice forthcoming)

20                                         Attorneys for Plaintiffs and the Putative Class
21
22
23
24
25
26
27
28

                                                     61
                            PRS, et al. v. Cigna, et al. – CLASS ACTION COMPLAINT
